 '6DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its exception, the Petitioner states, that the Regional Directorfailed to verify Pretitioner's third objection- from the books of the,Employer: In, the Petitioner's- view the Regional Director shouldhave determined whether any employee received unearned compensa-tion immediately before election.The Regional Director is not re-quired to investigate unsubstantiated charges.The complaining partymust furnish more than mere allegations.This the -Petitioner hasfailed to do.2Moreover, Petitioner's exception is now no more cor-roborated with fact than its original objections to the RegionalDirector.Therefore, in accordance with settled Board policy, weoverrule the exception in its entirety.3Since Petitioner did not secure-a- majority of the valid votes cast-in the election and since its exception is overruled, we will certifythe results of the election.[The Board certified that a majority of the valid ballots was not,cast for the International Electrical, -Radio and Machine Workers,United Optical Workers Union, Local 408, AFL-CIO, and that this-labor organization is therefore not the exclusive representative of theemployees of the Employer.]CIiAZRMAN LEEDOM and MEri sER MURDOCK took no part in the con-sideration of the above Decision and Certification of Results ofElection.2The Rankle Company of Texas,117 NLRB 462;H'fncher Manufacturing Company, 306'NLRB1314, 1316.N. B. Liebman f Company,Inc.,112"NLRB 88, 90.Alamo Express,Inc., and Alamo Cartage CompanyandGeneralDrivers, Warehousemen & Helpers,Local 968,AFL-CIQ.CaseNo. 39-CA-500. October 18,1957DECISION AND ORDEROn March 12, 1957, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in other unfair labor practices andrecommended that the complaint be dismissed with respect thereto.':'There being no exceptions thereto, and-without passing on the merits,we adopt theTrial Examiner's recommendationsthat the allegationsof the complaint - regarding- the-dischargesof Perfecto Tey, C. L.Vinson, Rubin Garza, and Teroy Riggans be dismissed.119 NLRB No. 8. ALAMO EXPRESS, INC.7Thereafter,, the Respondents, filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board:has delegated its powers in connection with thiscaseto a three-member-panel[Chairman Leedom and Members Murdock and Rodgers].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediateReport, the Respondents' exceptions and brief, and the entire-record in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the modification noted.below 2Under all the circumstances, we agree with the Trial Examiner thatthe Respondents, in violation of Section 8 (a) (1), (3), and (4) ofthe Act, engaged in conduct which included interrogation of employeesconcerning their union views, threats of discharge for union adherence,,discharge of five employees for union adherence, and transfer and.layoff of another employee because he gave testimony under the Actadverse to the Respondents,as morefully set forth in the IntermediateReport.The record in this case shows not only that the Respondents mani-fested opposition to union organization of their employees but alsothat they questioned the employees concerning their union views andresorted to threats to induce them not to affiliate with the Union.For example, according to testimony credited by the Trial Examiner,Vice President Shuler told one employee that "the Company wouldnever go union" and that "J. Leo Walker [a principal stockholder-and officer of the Respondents] would go out of business if the unioncame in."To another employee, Shuler stated : "If it goes union allthe union men are out of a job." Shuler also told a group of em-ployees that, although he would like to keep them in the Respondents'employ, they would be replaced if they continued in the Union.Management representatives, including Shuler, questioned employeesas towhether they were union members and as to how they intended.to vote in a forthcoming Board election, and Shuler inquired of oneemployee as to whether he had decided to withdraw from the Union.The record also shows that, even after the Union had lost the afore-mentioned election, the Respondents planned to eliminate from em-ployment those employees who adhered to the Union; and that, toaccomplish this purpose, the Respondents scrutinized the work ofunion adherents to find pretexts for discharging them, even seeking' In addition to the factors relied on by the Trial Examiner in concluding that theRespondents unlawfully transferred and later laid off C.L. Solomon,we rely on the factthat, on the day of Solomon's layoff, the Respondents hired a former employee to do workwhich Solomon was qualified to do, notwithstanding the Respondents'assertion that thelayoff was motivated by a lack of work. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDto entrap employees to manufacture such pretexts.This techniquewas disclosed at the hearing in part by Todora Rucker.Based uponRucker's credited testimony, the Trial Examiner found that in a con-versation between Dock Foreman Herman Chance and Rucker, Chancestated that "the Company knew several employees to be union sympa-thizers and intended to discharge them ... it was the [Respondents']purpose to get rid of union sympathizers (specifically mentioningJoe Barrera, who had already been discharged, and Rosales, who wasdischarged the next week) so that the Union would be unable toobtain another election in the future; and that [Terminal Manager]Heneger asked him [Chance] to report if Rosales made a mistakeand to try to help Rosales make a mistake."Barrera and Rosales aretwo of the employees found by the Trial Examiner to have beenunlawfully discharged.The foregoing are but illustrative of numerous incidents relied onby the Trial Examiner in making his unfair labor practice findings.Based on the entire record, we are convinced, and find, that a pre-ponderance of the credible evidence establishes that the Respondentsengaged in the unfair labor practices found by the Trial Examiner. 'ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Alamo Express, Inc., andAlamo Cartage Company, their officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Discouraging membership in General Drivers, Warehousemen& Helpers, Local 968, AFL-CIO, or any other labor organization, bydischarging any of their employees or otherwise discriminating inregard to their employees' hire or tenure of employment or any termor condition of employment.(b)Discharging or otherwise discriminating against any employeebecause he has given testimony under the Act.(c)Coercively or otherwise unlawfully interrogating employeesconcerning their membership in, or activities on behalf of, GeneralDrivers, Warehousemen & Helpers, Local 968, AFL-CIO, or any otherlabor organization; or interrogating employees with regard to theirknowledge of the union affiliations or sympathies of other employees.(d) Sponsoring or endorsing the efforts. of employees to induceother employees to refrain from joining or supporting GeneralDrivers, Warehousemen & Helpers, Local 968, AFL-CIO, or any otherlabor organization.(e)Threatening employees with discharge or other reprisals orpromising them benefits to discourage their affiliation with, or support ALAMO EXPRESS, INC.9of, General Drivers, Warehousemen & Helpers, Local 968, AFL-CIO,or any other labor organization.(f)Threatening that Respondents will discontinue their businessif their employees designate General Drivers, Warehousemen & Help-ers, Local 968, AFL-CIO, or any other labor organization, as theircollective-bargaining representative.(g)Threatening that Respondents will not bargain with any labororganization duly selected by their employees as their collective-bargaining representative.(h) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist General Drivers, Ware-housemen & Helpers, Local 968, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Alonzo Amos Hill, Lawrence Jordan, C. L. Solomon,Raul C. Gamez, Joe Barrera, and Dionaces Rosales immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privileges,and make them whole in the manner set forth in the section of theIntermediate Report entitled "The Remedy" for any loss of earningsthey may have suffered by reason of the Respondents' discriminationagainst them.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(c)Post at their offices and terminals copies of the notice attachedhereto and marked "Appendix." 8 Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall,after being duly signed in behalf of the Respondents, be posted bythem immediately upon receipt thereof and maintained by them forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Rea-3 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 10DECISIONSOF NATIONALLABOR RELATIONS BOARDsonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondents discriminated inregard to the hire and tenure of employment of Teroy Riggans, C. L.Vinson, Rubin Garza, and Perfecto Tey, in violation of Section 8(a) (1) and (3) of the Act.APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT interrogate any of our employees regarding theirunion membership or activities or their knowledge of the unionaffiliations or sympathies of others in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act.WE WILL NOT sponsor or endorse the efforts of employees toinduce others to refrain from joining or supporting GeneralDrivers,Warehousemen & Helpers, Local 968, AFL-CIO, orany other labor organization.WE WILL NOT threaten employees with discharge or otherreprisals or promise them benefits to discourage their affiliationwith or support of any labor organization.WE WILL NOT make threats that we will discontinue our businessif the employees designate General Drivers, Warehousemen &Helpers, Local 968, AFL-CIO, or any other labor organization,as their collective-bargaining representative.WE WILL NOT make threats that we will refuse to bargain withany labor organization duly selected by our employees as theircollective-bargaining representative.WE WILL NOT discourage membership in General Drivers, Ware-housemen & Helpers, Local 968, AFL-CIO, or any other labororganization, by discharging any of our employees, or in anyother manner discriminating against them in regard to their hireor tenure of employment, or any term or condition of employment.WE WILL NOT discharge or otherwise discriminate against anyemployee because he has given testimony under the Act..WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza- ALAMO EXPRESS, INC.11tion, to form labor organizations, to join or assist General Drivers,.Warehousemen & Helpers, Local 968, AFL-CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, or to. refrain from any or all such activities except tothe extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.WE WILL offer Alonzo Amos Hill, Lawrence Jordan, C. L.Solomon, Raul C. Gamez, Joe Barrera and Dionaces Rosalesimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges and will make them whole for any loss of,earnings they may have suffered by reason of their discharge.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named . union or anyother labor organization, except to the extent that this right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.ALAMO EXPRESS, INC., AND ALAMO CARTAGE COMPANY,Employer.Dated-----------------By-------------------------------------(Representative)(Title)This notice must remain.posted for 60 days from the date hereof,and-must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUponchargesduly filed byGeneral Drivers,Warehousemen&.Helpers, Local968,AFL-CIO, hereincalled theUnion,theGeneralCounsel of theNationalLaborRelations Board,by theRegional Directorfor the SixteenthRegion (FortWorth, Texas),issued a complaint,dated October27, 1955, againstthe Respondents,Alamo Express,Inc.,andAlamo Cartage Company. On May 29, 1956, afirst amended complaintwas issuedallegingthat theRespondents had engaged inand were engaging in unfair labor practices affecting commercewithin themeaningof Section 8 (a) (1) and(3) and Section2 (6) and (7) of the National LaborRelationsAct, 61Stat. 136, hereincalled the Act.Copies of the charges,complaints,and notices of hearing wereduly servedon the parties.The Respondents filedverified answers to the complaintsinwhich they denied havingcommitted theallegedunfairlabor practices.Withrespect to the unfair labor practices,the first amended complaint alleges,in substance,thatsince aboutApril 1, 1955,the Respondentsby variousacts setforth therein have interferedwith,restrained,and coerced their employees in theexercise of rights guaranteedby Section 7 of the Act,in violation of Section 8 (a)(1) thereof, and between November1,1955, and May 6, 1956, discriminatorilydischarged nine employees in reprisalfor their support of the Union,in violationof Section 8 (a) (1) and(3) of the Act.Pursuant to notice,a hearing was held on various dates between July 11 andJuly 20, 1956,at Houston,Corpus Christi,and SanAntonio, Texas,before Herbert 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilberman,the duly designated Trial Examiner.The Trial Examiner grantedmotions made by the General Counsel at the close of the hearing to further amendthe first amended complaint with respect to minor matters and to conform thepleadings to the proof.Thereafter,counsel for the General Counsel duly servedupon the other parties and filed with the Trial Examiner a motion to reopen therecord in this case,for leave to further amend the complaint herein and for ahearing with respect to the matters set forth in the proposed amendments to thecomplaint.On December 17, 1956, the Trial Examiner caused to be served upon:the parties an order to show cause why said motion should not be granted, andRespondents duly served and filed their reply in opposition to the General Counsel'smotion.On January 8, 1957, the Trial Examiner issued an order granting thesaid motion.In substance,the further amendment to the complaint herein,allegesthat Respondents,in violation of Section 8(a) (1), (3), and(4) of the Act, onJuly 13, 1956, transferred C. L. Solomon to a less desirable position and onOctober 1, 1956, laid off or discharged C. L. Solomon for the reasons that C. L.Solomon had joined or assisted the Union and on July 12, 1956, at the hearingin this cause,gave testimony adverse to the Respondents.Respondents duly fileda supplemental answer denying the commission of the said additional unfair laborpractices.Pursuant to notice a further hearing in this case was held on February 5,1957, in Houston,Texas.All parties were represented at the hearings by counsel and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,to introduceevidence pertinent to the issues,to present oral argument at the close of thehearings and to file briefs and proposed findings of fact and conclusions of lawwith the Trial Examiner.Briefswere received from the General Counsel andthe Respondents and have been carefully considered.Upon the record in the case,and from my observation of the demeanor of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondents admit the following allegations of the amended complaint:Alamo Express,Inc., and Alamo Cartage Company,which are Texas corporations,are so integrated as to form and constitute a single employer.Respondents are acommon carrier engaged in the transportation of freight by motor vehicles withinthe State of Texas and operate under licenses issued by the Interstate CommerceCommission.They operate freight terminals in 15 cities located in the State ofTexas and have their principal offices and place of business in San Antonio,Texas.During the 12-month period preceding the issuance of the first amended complaint,which period is representative of all times material hereto,Respondents' grossrevenue from their business operations was in excess of$3,000,000.Of this, airamount in excess of$100,000 was derived from interchanging and interlining freightwith other carriers engaged in interstate commerce and operating under licensesissued by the Interstate Commerce Commission.Upon the basis of the foregoing,I find that the Respondents,during all times relevant herein, were engaged incommerce within the meaning of Section 2 (6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers,Warehousemen&Helpers, Local 968, AFL-CIO, an affiliate ofInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, is a labor organization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Prefatory findingsSubstantially all the events with which this proceeding is concerned took placeinHouston,Victoria,and Corpus Christi, Texas,where Respondents maintainfreightterminals.1.ManagementhierarchyJ.Leo Walker and Louis E. Hart, who own substantially all the stock in Respond-ents, are the Companies'principal executive officers.Mr. Hart is primarily con-cerned with sales while Mr. Walker is in charge of operations.The latter exercisesexclusive authority with regard to the hire and discharge of all employees,exceptconstruction workers, and in these matters Walker usually follows the recommenda- ALAMO EXPRESS, INC.13Lions of his subordinates.Although Respondents' supervisors customarily obtainWalker's prior approval before discharging any employee, they have authority tosuspend an employee from duty and to stop his pay without advance permission..In such cases the action does not become final until confirmed by Walker.Walker and Hart maintain their offices in San Antonio, Texas, where Respondents'principal place of business is located.Also residing in San Antonio is W. A. Shuler,a vice president of the Companies, who exercises general supervision of the over-the-road drivers throughout the Respondents' freight system and also is responsiblefor the maintenance of vehicles and the movement of freight.Shuler's dutiesrequire his frequent visits to Respondents' various terminals.Each of Respondents' freight terminalsis incharge of a localmanager.Duringthe times material herein, Henry D. Walker, J. Leo Walker's brother, was the ter-minalmanager at Houston.Also exercising supervisory functions at this terminalwere James Fitch, dock foreman, and Ike Burrows, dispatcher.JamesE. Heneger,a vice president of the Companies, has been acting as terminal manager at CorpusChristi since about January 15, 1956.Prior thereto, Ralph Koenig was terminalmanager.However, Heneger, who has been-in general charge of Respondents' op-erations in the entire Corpus Christi area for more than 7 years, was Koenig's im-mediate superior while the latter was manager of the Corpus Christi terminal.Atthe time of the events herein, J. H. Mullenix and Herman Chance were dock foremenand James Martin was the dispatcher at this terminal.With respect to Respondents'Victoria operations, Claude F. Phan was terminal manager until about January 15,1956, when he was succeeded by Ralph Koenig.2.Questions as to agencyRespondents do not dispute that all the persons hereinabove named were its agentswithin the meaning of the Act. It does, however, argue that it should not becharged with responsibility for alleged unlawful conduct.of certain other individuals.Among this latter group are included several of Respondents' salesmen, specifically,George Kelly, Norman D. Rhodes, Harry Allen, and T. W. Longino.As to thefirst three there is no evidence that they are supervisors within the meaning of theAct or have any concern with personnel matters.'Accordingly, I find that re-sponsibility for their conduct may not be attributed to the Respondents solely byreason of their positions as salesmen.The situation with regard to Longino isdifferent.Longino has the title of sales manager.He testified that this is an emptytitle and that he exercises no authority over other salesmen.Although the GeneralCounsel sought to prove that Longino actually performed managerial functions, itis unnecessary to discuss the evidence adduced in that regard because J. Leo Walkertestified that Longino (together with Hart) is the supervisor of Respondents' othersalesmen.The fact that Longino may not have had occasion to exercise the au-thority conferred upon him does not divest him of his supervisory status. "It is theexistence of the power which determines the classification."Ohio Power Companyv.N. L. R. B.,176 F. 2d 385, 388 (C. A. 6), cert. denied, 338 U. S. 899. "[O]ncean -individual has actually been clothed with genuine power to perform a supervisoryfunction, he thereupon becomes a `supervisor,' even before an opportunity arisesto exercise his power, and even though he may not often find it necessary to exertthe power conferred."N. L. R. B. v. Leland-Gifford Company,200 F. 2d 620,625 (C. A. 1). Furthermore,' the fact that with Respondents' permission Longinoholds himself out as, and uses the title of, sales manager would reasonably causeRespondents'employees to regard him as a representative of management with au-thority to speak for Respondents.For these reasons I find that Respondents areresponsible for Longino's conduct discussed below.The final agency issue relates to the status of James F. Butler.Butler was notcalled as a witness.Substantially all the evidence relating to his relationship withthe Respondents was furnished by the testimony of J. Leo Walker.According tothe latter, Alamo Express, Inc., rents the physical properties used in connection withRespondents' operations fromW & H Investment Company, which corporationis also controlled by J. Leo Walker and Louis E. Hart.Butler is a building con-tractor 'who "is employed by Alamo Express" to supervise Respondents' physicalpremises and to do their construction work.He receives a guaranteed weeklydrawing of $125 and is paid an additional amount at the end of each year.Thisadditional sum is usually 4 or 5 percent of Respondents' savings computed upon'In this regard they differ from Personnel Director Strowbridge inSafeway Stores,Inc.,111 NLRB 968, 975, who "was in a strategic position to translate managementpolicies to employees." 14DECISIONSOF NATIONAL LABORRELATIONS BOARDthe basis of the difference between their actual construction costs and what the costs:would have been had outside building contractors been called upon to performthe work.However, the determination of Butler's commission or bonus is somewhat.indefinite and appears to be within the control and discretion of Respondents.For,.Walker testified, "last year he [Butler] got $500 commission on the job.This yearI don't know, maybe he will get a commission, maybe he will get a commissionthis year, but I don't know how much it is going to be. I haven't agreed on thebasis of the amount to pay him yet." In addition, Respondents furnish Butler withan automobile and $35 per month for the maintenance thereof plus gasoline and.oil.Alamo Express, Inc., advances all the capital for Respondents' construction:work.All materials used by Butler are paid for by W & H Investment Companyand Alamo Express, Inc. In connection with such purchases, Walker testified that:"maybe Mr. Hart buys it with him or helps him or maybe I will." Likewise, thesecorporations pay the .wages and salaries of all employees who work under Butler's,direction.Butler, however, hires and discharges all construction workers.Walkertestified that Butler has had other construction jobs during the 2 years that his.current relationship with Respondents has persisted, but was unable to furnishany specific information in regard. thereto. It is Respondents' position thatButler is an independent contractor and therefore Respondents are not responsiblefor his utterances to their employees, while the General Counsel contends thatButler is a supervisory employee whose alleged unlawful conduct is attributable to.Respondents.Although the Act excludes from the definition of the term "employee" any in-dividual having the status of an "independent contractor" it does not describe thecharacteristics of this status.However, congressional intent is reflected by HouseReport No. 245 on H. R. 3020, 80th Cong., 1st Sess. (1947), where the distinctionbetween the two terms is explained in the following manner:"Employees" work for wages or salaries under direct supervision. "Independentcontractors" undertaketo doa job for a price, decide how the work will bedone, usually hire others to do the work, and depend for their income notupon wages, but upon the difference between what they pay for goods, ma-terial, and labor and what they receive for the end result, that is, their profit.Butler does not depend upon "profits" for his income.He does not undertake todo any job for Respondents at "a price" nor does he pay for goods, materials, orlabor.He risks no capital and has a guaranteed income of $125 per week whichisaugmented by a small yearly bonus or commission in an amount which is deter-mined by the Respondents based upon a somewhat ambiguous formula. Butler'scompensation arrangement with Respondents therefore has the characteristics of-a regular salary rather than of a return. from an independent profit-making under-taking.Although Butler apparently exercises sole supervision over the constructionwork, the ultimate right to control the manner in which his services are performed,realistically viewed, rests with Respondents.Butler has no written contract withRespondents and his services can be. terminated by the latter at will.Thus, despitethe fact that there may be no one else in Respondents' employ qualified to superviseconstructionwork, in the event of their displeasure with the manner in whichButler's services are performed, he can be discharged without.Respondents'-subjectingthemselves to liability for breach of contract and a substitute contractor can behired to take his place.There is no rigid formula for distinguishing an independent contractor froman employee.The determination in each case depends upon its individual facts.2The factors present here indicating Butler may be an independent contractor arethat he is free from day-to-day supervision in regard to the construction work heperforms for Respondents, he has authority to hire and discharge the constructionworkers and may have the privilege of undertaking construction work for others.On the other hand, indicating the existence of an employer-employee relationshipbetween Butler and Respondents are that he incurs no financial risk, all capital andequipment required for the construction work are furnished by Respondents, thewages of the construction workers are paid by Respondents, Butler receives aweekly salary from Respondents, and Respondents have the right to terminate therelationship at will3Upon the basis of the foregoing, I find that the dominant2N. L. R. B. v. Phoenix Mutual Life Insurance Company,167 F. 2d 983 (C. A. 7), cert.denied, 335 U. S. 845.8 "While no single factor considered apart from all other relevant factors is necessarilydeterminative of an individual's status as an employee or independent contractor, it iswell settled that the most essential characteristic of an employer-employee relationship ALAMO EXPRESS, INC.15aspect of the relationship between Respondents and Butler is that of employer-employee and that Butler is not an independent contractor.4I further find thatButler is a supervisor within the meaning of theAct.Althoughitdoes not appearthat Butler has any directauthorityover Respondents'drivers and dockworkers,who are involved in this proceeding,there is ample evidence in the record that theseemployees understand that Butler is a responsible agentof theRespondents..Espe-cially significant in this regard is the uncontradicted testimony of Virgil Jonesthat as recentlyas July 1956he observed Butler checking freight on the Respondents'terminal dock in CorpusChristi.Therefore,I also find that Respondents mustassume responsibility for any infringements by Butler upon the protected rights ofRespondents'drivers and dockworkers.3.BackgroundThe events litigated herein developed from a union organizing drive begunamong Respondents'employees in the early spring of1955 whichwas spearheadedby a group of over-the-road drivers domiciled in Houston.Therehad been severalprevious organizational efforts by the Teamsters which Respondents had resistedsuccessfully.J.Leo Walkertestifiedthat in 1946a representation election wasconductedwhich theTeamsters lost.Nevertheless,following the election, that labororganization picketed Respondents'terminals.5Further picketing of Respondents'terminalstookplace in 1948 and again in 1951.On thelatter occasion the picket-ing was continued"for several months.Anotherencounter between Respondentsand the Teamsters occurred in 1953 whenthe San Antonio Localof the Teamstersthreatened a strike which Respondents succeeded in enjoining.6About April1955Respondents became aware of a new organizational effortamong their employees?VicePresident Shuler testified that he had learned thatthe over-the-road drivers stationed at the Houston terminal were dissatisfied withcertain conditions of their employment,that theyhad sought the assistance of theUnion and the Union was planning to call a strike. Shuler therefore went toHouston to see what he could do to adjust the drivers' complaints.In addition,Respondents,through theagencyofShuler,Henry Walker,Heneger,and othersupervisors,polled the employees at Houston,Corpus Christi,and others of theirterminals as to whetherthey wouldcross a picket line were the Union to call astrike and also, at the same time, told the employees that there were many appli-cants for their jobs and those who refused to cross the anticipated picket lineswould be replaced.Despite Respondents'apprehensions no strike was called in 1955and no pickets paraded before any of Respondents'terminals.In August1955, at therequestof theTeamsters,J.Leo Walker met withthe localrepresentatives of that organization.He rejected their request for a contract.How-ever, as a result of these conferences,Respondents entered into an agreement withthe Union for an election to determine whether a majority wished to be representedis the retention by the employer of the right to direct and control the manner in whichthe employees'work shall be performed,that is, the right to determine not only the resultbut the methods and means by which the result is to be accomplished.In this con-nection, it is not necessary that the employer actually direct or control the manner inwhich the services are performed.It is sufficient if he has a right to do so. An importantelement bearing on the existence of the 'right to control'is the right of the employer tohire and discharge the persons doing the work, and where an employer has the right toterminate the relationship at will it indicates an employer-employee relationship."CitizenNew8 Company, Inc.,97 NLRB 428, 432.*The Whiting Lumber Company,97 NLRB 265.6Henry Walker testified that the election and subsequent picketing occurred in 1950.The administrative records of the National Labor Relations Board do not show that anyelection was held in 1950 among any of Respondents'employees,while they do show thatthe Union lost a consent election in Case No.16-R-2142,which was held on December 20,1946.6 J. Leo Walker testified that in 1953 there was some picketing at Respondents' SanAntonio terminal only.Contrary to this testimony,Henry Walker testified that there waspicketing at the Houston terminal also.7Henry Walker testified that he did not become aware of the 1955 organizational driveuntil September of that year.This testimony is not credible.Not only did J. Leo Walker,W. A. Shuler,and James E. Heneger testify that they had learned of organizationalactivities among their employees in April 1955,but Shuler further testified that in Aprilhe discussed with Henry Walker the problems which world arise if a picket line were to beplaced at the Houston terminal. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Union. Pursuant thereto an election was conducted by the National LaborRelations Board on October 24 through October 27, 1955, at Respondents' variousterminals, which the Union lost.During all times material hereto Respondents were inexorably opposed to theorganization of their employees by the Union.This is reflected not only by Re-spondents' unfair labor practices, discussed below, but also by specific expressionsof their antiunion attitude by responsible management representatives.For instance,Archie S. Calhoun, who was one of the early supporters of the 1955 organizationaleffort, testified without contradiction that in May or June of that year in a con-versation with J. Leo Walker the latter said to him, "I want to tell you one thing.You are not going to ram that union down my throat. I will go out of businessbefore I have my place to go union." Respondents' vice president, W. A. Shuler,testified, as follows:Q. Did you tell them [Respondents' employees] anything about the com-pany's opinion on the union or how the company felt on the company beingunionized?-A. That probably was brought up, and I believe one time I madea statement, or may have made it several times, that they [Respondents] neverhad went union.Q. Did you tell them how the Company felt about the drivers joining theunion?-A. We probably discussed that. I know the Company never had signeda contract.We had numerous picket lines. I gathered from that they couldfigure it out for themselves.The General Counsel contends that in April 1955 when Respondents learned ofthe generating organizational activity among their employees they embarked upona course of action designed to prevent the Union from attracting the support of amajority and in so doing engaged in conduct which unlawfully infringed uponemployees' rights guaranteed by Section 7 of the Act.After the election, anddespite the Union's defeat, according to the General Counsel, Respondents soughtto forestall any future resurgence of organizational interest among their employeesby discharging known union supporters whenever occasions arose which furnishedostensible justification.It is argued that the employees named in the complaintwere discriminatorily discharged in furtherance of this plan and the reasons advancedby Respondents for their discharges are mere pretexts disguising Respondents' unlaw-fulmotivation.Respondents, on the other hand, deny the commission of anyunfair labor practices and assert that union membership or activity had no influenceupon their decisions to discharge the said employees.B. Events at HoustonThe Union's most recent drive to organize Respondents' employees was initiatedtoward the close of January 1955 by the activity of six over-the-road drivers stationedat Respondents' Houston terminal.These employees were William Crawford Barnett,Asa Alton Colburn, Archie S. Calhoun, Clarron R. Chaney, Charles Toon, andC. L. Vinson.By April Vice President Shuler had learned that the over-the-roaddrivers had enlisted the Union's aid to press employment complaints and had heardrumors that the Union was planning to call a strike. Shuler went to Houston "tosee what could be done about" the drivers' grievances and during April and Mayof 1955 spent considerably more time than was his custom at that terminal.Duringhis stay at Houston he discussed questions relating to the rumored strike with allthe drivers at the terminal. It is alleged that various questions he asked the employeesand statements he made to them at this time violated Section 8 (a) (1) of the Act.The complaint also alleges that other representatives of management while at Houstonalso engaged in conduct infringing upon the rights guaranteed employees by Section7 of the Act. These latter individuals were J. Leo Walker, Henry Walker, andJames F. Butler.1.Shuler's conductBarnett testified that in early April 1955, Shuler spoke to him and Colburn. Shulerasked what they thought about the Union and whether they were members. Bothacknowledged their union membership.Shuler then asked when they had joined.After they replied to this question Shuler said, "Mr. [J. Leo] Walker will close up;he can't pay-he won't attempt to pay that kind [union] of wages, he doesn't makethat kind of money, and he will close up before he will attempt to pay it." In thisconversation Shuler explained that Mr. Walker "had put in his lifetime making thisfreight line and he wouldn't sign a contract with no union to operate it." Later thesame day, according to Barnett's further testimony, Shuleragainspoke about thesame subject.On this occasion there were present, in addition to himself, Colburn, ALAMO EXPRESS, INC.17Chaney, and Vinson.There was a discussion about wages and Shuler again saidJ. Leo Walker would "close up" before he attempts to meet the union wage scale."He told us that all of us that belong to the Union would be fired, of no fault of theCompany's." 8Barnett testified that Shuler also asked him to withdraw fromtheUnion and to speak to Colburn, Chaney, and Vinson about withdrawing.Barnett refused both requests.Barnett testified to a further meeting with Shuler, which took place about May1, and which was attended by Colburn, Chaney, Vinson, and Calhoun.Accordingto Barnett, Shuler asked him if he was going to carry a picket sign on May 15 whenitwas rumored a strike would be called. Shuler then said, "Mr. [J. Leo] Walkerwill -close up before he will pay the union wages.He doesn't make that kind ofmoney. . . You will be discharged; every man that refuses to run out on thatstrike will be discharged, of no fault of the Company." 9Colburn's version of thismeeting, although generally corroborating Barnett's testimony, places Shuler's remarksin a slightly different perspective.According to Colburn, Shuler said' "that theCompany would never go union." Shuler asked if he would cross the picket linein the event the rumored strike materialized and when Colburn said he would not,Shuler replied that employees 4vho refused to cross the picket line would be replacedand substitutes were available.Shuler also said, "he hated to see all of us go outand get tangled up in something like that [referring to the Union], because we wereall good men and he would like to keep us, but if we persisted in staying in thatunion, they were going to have to replace us."Colburn also testified that a few days later Shuler "asked me if I had decidedwhether I was going to pull out of the Union or not. I said I didn't think I was.He said, `I guess that means you are going to walk [the picket line] on May 15.'Colburn further testified that about 2 weeks later Shuler told him that J. Leo Walkerwould go out of business if the Union came in.C. L. Vinson testified that about April 25, Shuler called him into Henry Walker'soffice, and in the latter's presence, asked Vinson, "What is wrong?Why do youwant the Union?"Vinson replied that he was not making any profit. Shulerconcluded the conversation with the remarks, "A man that doesn't want to betterhimself is a pretty sorry man; I wouldn't want him to work for me. . . . If it goesunion all the union men are out of a job. . . . Don't go union."Henry Walkerdenied that any such conversation occurred.Shuler specifically denied that he had asked Barnett to withdraw from the Unionand also denied that he had told Barnett the latter would be fired unless hewithdrew from the Union. Shuler testified that when he was in Houston in Apriland May 1955 he discussed the rumored strike with all the drivers there, includingBarnett,Colburn, and Chaney.His object was to find out how many driverswould cross a picket line in the event of a strike.During these conversations hediscovered who were the supporters of the Union. In Shuler's words, "most of themen admitted they had a card." Shuler further testified that he told Barnett,Colburn, and Chaney that if they didn't cross the picket line "I would have toreplace them" 10 Shuler also testified that "I mentioned to all of them that theywould have to have a withdrawal card to run if we had a picket line." 11 Shulerdenied having specifically said to Barnett, Colburn, or Chaney that "J. Leo Walker8 Barnett also testified, "Of course, I didn't get just what `no fault of the Company's'would mean."9 The words "run out" in context mean refuse to drive a truck.10 Shuler did not specifically deny telling Barnett that all employees who went on strikewould be discharged.He testified he said he would have to replace them, but "I may nothave used the word `replace' every time, but I believe I did specify I would have to havea man to makethat run or take that truck out that night."11 Shuler explained that a union member is not permitted to cross a picket line. There-fore, any union adherents among Respondents' employees who intended to cross a picketline at their premises would have to free themselves from their union obligations by with-drawing from the Union. If, as Shuler testified, that is what the men understood hisremarks to mean, he told them, in effect, that in the event of a picket line at Respondents'premises, in order to avoid being replaced, they would have to resign from the Union aswell as refuse to honor the picket line. Shuler further testified that there were occa-sions in the past when drivers whom Shuler knew were members of the Union crossed thatlabor organization's picket line at Respondents' Houston terminal.Qualified by this furthertestimony Shuler's remarks about the necessity of a union withdrawal card meant that inthe event of a strike union members would be automatically replaced regardless of whetherthey were willing to cross the picket line.476321-58-vol. 119-3- 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not pay union wages or sign a union contract," or "[J. Leo Walker] wouldcloseoperations before he would payunionwages or sign a union contract,"However, Shuler testified that he probably told them "we couldn't pay union wages."He also admitted that he discussed a possible closing down of operations with thesameindividuals.In this connection he told them, "if there was enough mennot crossing the picket line we would be closing until we could get enough mento open up with." Finally, Shuler acknowledged that in his discussions withtheHouston drivers "they could figure it out for themselves" that the Companywas opposed to the Union.Of the witnesses who testified to the foregoing events, Shuler and Colburnimpressed me as having been the most reliable. Shuler's answers to most questionsasked him on both direct and cross-examination were straightforward.His expo-sition of the events about which he was questioned was full and, despite someambiguity and uncertainty, there was no evident attempt on his part to withholdmaterial information.Colburn also impressed me as a sincere witness.His answerswere direct, responsive, and unhesitating.He seemed to have an accurate recollec-tion of the events about'which he testified.Barnett, was a less reliable witness.He was prone to be argumentative and appeared to embellish upon his recollectionof the events in issue in order to add to the forcefulness of his testimony.AlthoughI do not believe Barnett strayed far from the truth in giving his account of theevents in issue, nevertheless, his testimony carried withit anelement of inexactitude.Henry Walker impressed me as being totally unreliable.His recollection of manyincidents about which he testified was patently faulty. In addition, his answerswhen examined by opposing counsel tended to be vague and evasive.The evidence with regard to Vice President Shuler's activities at Respondents'Houston terminal establishes violations of Section 8 (a) (1) of the Act by reasonof:(1)Unlawful interrogation of Barnett and Colburn. Shuler did not denyBarnett's testimony that in April 1955 he asked both Colburn and Barnett whetherthey were members of-the Union or Colburn's testimony that in the following monthhe inquired whether or not Colburn had decided to withdraw from the Union.Shuler, in effect, acknowledged that he had questioned the employees about theirunionmembership when he testified, "most of the - men admitted they had a[union] card."Such interrogation, in the context of Respondents' open hostilityto the Union and Respondents' other unfair labor practices, discussed below, servedto restrain and coerce the employees in the exercise of their right to self-organizationby "its natural tendency to instill in the minds of the employees fear of [future]discrimination."N. L. R. B. v. West Coast Casket Company,205 F. 2d 902, 904(C. A. 9).(2)Threats that employees who do not withdraw from the Union would bedischarged.I credit Colburn's testimony that about May 1, Shuler said to him andother employees present, including Barnett, that, although he would like to keepthem in Respondents' employ, if they continued in the Union they would be re-placed.12Also Shuler did not deny Vinson's testimony that about April 25, Shulersaid to him, "if itgoesunion all the unionmen are outof a job." is-(3)Threats that Respondents would discontinue their business if the Union wereto be designated as the employees' collective-bargaining representative.Colburntestified that in the May 1 conversation Shuler said that the Company would nevergo union 14 and 2 weeks later told him that L Leo Walker would go out of businessif the Union came in. I credit Colburn's testimony in this regard. Shuler did notdeny having made the remark that the Company would never go union.Althoughhe answered, "No," when asked by Respondents' counsel whether he had saidthat J. Leo Walker "would close operations before he would pay union wages orsigna union contract," he explained that he "probably" mentioned Respondentscould not pay union wages and further that he spoke to the employees aboutRespondents discontinuing operations in the event of successful picketing. In view121 find Colburn's account of the event more accurate than Barnett's. Shuler did notspecifically deny Colburn's version of the May conversation and did not specifically testifyas to what he did say on that occasion. -'$ I credit Vinson in this regard, despite Henry Walker's denial that any such conversa-tion took place.14 Barnett testified that Shuler said that J. Leo Walker would close up before he wouldpay union wages because he could not afford to pay such wages. Although Barnett'sversion, in substance, does not differ substantially from Colburn's, I credit the latter'stestimony as being the more accurate. ALAMOEXPRESS, INC.19of the ambiguity of Shuler's testimony in this regard and his failure clearly to denyColburn's testimony, I credit Colburn's version of his conversation with Shuler asreflecting an accurate account of the event.2.Henry Walker's conductColburn testified that about the middle of April 1955, Henry Walker began aconversation with him about the Union.According to Colburn, Walker said hehad heard that Colburn was a member of the Union and inquired why Colburn hadjoinedand why if, he wanted union representation, he did not quitand get a unionjob.During this conversation,Walkeralso said,"before they would be union,they would pull the door down and go out of business and we would all be outof a job." 15 I credit Colburn, despite Henry Walker's denial, and find that thelatter's threat to the effect that Respondents would cease operations before theywould recognize the Union as their employees' collective-bargaining representativeis a violation of Section 8 (a) (1) of the Act.I find Calhoun's uncontradicted testimony thaton anoccasion when he applied toHenry Walker for a loan from the credit union, the latter asked "what about thatunion," it does not establish any infringement of employees' rights.Chaney testified that on Saturday, April 23, 1955, Henry Walker called himinto the office and began a conversation about the Union.Walker said he hadheard that Chaney belonged to the Union and Chaney acknowledged the accuracyofWalker's information.Then, according to Chaney, "he told me that he hadknown that I hadn't belonged to the union before he hired me and that was oneof thereasons,themain reason that he hired me, that I waslettingmyself betalked into trouble and that-he told me that all of us involved in the union hewould have to let go; said he had menwaitingto replace us.And he wanted meto talk to Colburn and try to talk him out of belonging to the union, and alsomyself to resign and get a withdrawal card from the union.And he said thatAlamo couldn't and wouldn't payunion wages,and . . . that they would closethe doors before they would sign a contract, Mr. Walker, Mr. Leo Walker would."Chaney further testified that he had another conversation with Henry Walkerwhich probably took place the following Monday.On this occasion, Walker askedChaney whether he had changed his mind about the Union and Chaney repliedthat he was going to remain in the Union.Walker then said that "we wouldallbe fired." I credit Chaney's testimony,1eand findRespondents have violatedSection 8 (a) (1) of the Act by reason of Henry Walker's interrogationof Chaneyas to whether he intended to continue his membership in the Union, Henry Walker'ssuggestion that Chaney resign from the Union and urge Colburn to do the same, andHenry Walker's statementsto Chaney that Respondents would "closethe doorsbefore they wouldsigna contract" and that the union members would be discharged.The employees whose testimony has been discussed thus far in this Report areover-the-road drivers who were instrumental in the initiation of the Union's 1955organizationaldrive.The Union was successfulalso in winningthe support ofnumbers of Respondents' dockworkers and city pickup and delivery drivers andthe complaint avers that Respondentsalso engagedin conductinfringingupon theirright to self-organization:Various persons who are employed as dockworkers or city pickup and deliverydrivers at Respondents' Houston terminal testified to conversations with HenryWalker occurring between April and October 1955 in which they were interrogatedconcerning their union membership, their knowledge as to union membership ofother employees, and threatened with reprisals for their union support.HenryWalker denied all incriminatory statements attributed to him.He admitted havinghad conversations with these employees, but testified that the discussion was limitedto inquiries with respect to whether the employees would report to work in theevent of a strike and a picket line. I have considered the testimony of each witnesswho was questioned about conversations with Henry Walker separately and inrelationto all other evidence adduced at the hearing concerning the occurrences atHouston during the period relevant hereto and, despite Henry Walker's controvert-'6Colburn also testified that on a later occasion Henry Walker said to him that Re-spondents were financially unable to pay union wages, that an attempt to pay union wageswould put Respondents out of business, that Leo Walker had worked all his life to buildup the Companies and he refused to go broke by paying union wage scales."Henry Walker denied having made the statements testified to by Chaney. AccordingtoWalker, "I told Chaney that I thought there was going to be a picket line and asked himwould he cross it, and if he didn't cross it I would have a man to take his place." 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDing testimony,I find that Henry Walker engaged in the following conduct and byreason thereof Respondents have violated Section 8 (a) (1) of the Act: 17(1) In June or July 1955, questioning Elmer Thornton as to whether the latterwas a member of the Union.(2) In the late spring or early summer 1955, questioning Stacy McGregor asto the latter's knowledge of other employees who signed union cards and suggestingthatMcGregor advise his fellow employees"not to mess with" the Union.3. J. Leo Walker's conductJohn Woodward testified without contradiction that prior to the October electionJ.Leo Walker interrogated him concerning what he knew about the Union and toldhim that Respondents were not "able to pay union wages like other freight lines,that he was a small operator and he couldn't pay union wages, and he would haveto shut the places up and go out of business." I find the foregoing interrogationand threats violative of Section 8 (a) (1) of the Act.184. James F. Butler's conductThe evidence relating to Butler's activities is uncontradicted.Ifind that Re-spondents have violated Section 8 (a) (1) of the Act by reason of the followingconduct by Butler:About a week before the October election,interrogating Elmer Thornton con-cerning his voting intentions and telling Thornton that Respondents would probablyclose down if the Union won the election.About a week before the election stating to George Stewart that "he don't thinkthe old man would sign a contract because he can't stand it."Prior to the October 1955 election questioning John Woodward concerning theway he intended to vote in the pending election.Questioning C. L. Solomon,about 3 weeks before the election,concerning hisvoting intentions and telling Solomon "that any man that voted for the Union, ifthey didn'twin, that he would lose his job," and that J. Leo Walker would notsign a union contract because he wasn't able to pay union wages and that Respondentswould close up before they went union.5.The dischargesAlonzo Amos HillHill,who was employed as a city pickup and delivery driver,was discharged onNovember 8, 1955.Hill had signed a union card and prior to the election wore abutton on his cap advertising his support for the Union.19On the day he was dis-17I do not credit the testimony of Teroy Riggans which with regard to the events in-volving Henry Walker is internally inconsistent.I also do not credit the testimony ofL.D.Woodard whose testimony was given haltingly and who appeared to be somewhatconfused concerning the events about which he was questioned at the hearing.I do notcredit the testimony of John Woodward to the extent that it is uncorroborated and con-troverted by Henry Walker.Woodward was an obviously reluctant witness.He wasunable to recall significant incidents until a prior affidavit was shown to him by theGeneral Counsel.Then, the testimony he gave on direct examination concerning state-ments he heard Henry Walker make became confused by his answers on cross-examinationwith regard to these same events.1s I do not credit Alonzo Amos Hill's testimony,denied by J. Leo Walker, that thelatter told him "everybody that voted for the Union would be fired."11Hill testified that about 3 days before the election J. Leo Walker asked him what thebutton was.Hill answered that it was a union button to which Walker responded thatthose who voted for the Union will be fired.Walker denied having had such conversation.The latter impressed me as an essentially honest witness.However, his answers to thequestions asked him on direct examination by Respondents'counsel, as well as on cross-examination,were curt.Because of this some of his testimony is fraught with ambiguity.In this instance Walker's unexplained"No" to the question whether he had had "suchconversation" with Hill does not necessarily constitute a denial that he had had someconversation with Hill on the occasion in question.This is confirmed by Walker's furthertestimony that he saw Hill at about the time Hill testified they had had a conversationbut did not recall having spoken will Hill then.Hill also impressed me as a truthfulperson.However,Hill appeared to harbor the belief that others were seeking to wronghim.In consequence,he may not have retained a wholly objective recollection of events ALAMO EXPRESS, INC.21charged,according to Hill, as he was bringing his truck to the loading platform ofRespondent'sHouston terminal he received conflicting orders from the checker onthe dock and from James Fitch, the dock foreman,with regard to where to parkthe truck.After he had stopped the truck at the place indicated by Fitch and wentonto the loading dock Fitch said to him, "Men that work for me are supposed to dowhat I say."Hill answered that he didwhat Fitchhad told him to do. Fitch,however, then said, "Hell, you are fired. Shove off."Hill then punched his time-card and left.Hill further testified that when he subsequently returned to obtainhis paycheck he asked the terminal manager, Henry Walker, why he had been dis-charged but did not recall the answer.Henry Walker testified that the dock foreman,Fitch, gave him Hill's timecard(which was already punched out) with the advice that"Hill refused to pull [drivea truck containing]a load of city freight for delivery."Henry Walker telephonedJ.Leo Walker in San Antonio about the matter and obtained authorization to dis-charge Hill.20With regard to whether Hill was at any time specifically advisedas to the reason for his discharge,Henry Walker testified,"I believe I told himwhen he came and got his final check,or he assumed it, I don'tknow." 21HenryWalker also testified that Hill was "wanting in average judgment and talent" whichwas a source of dissension and trouble.However, he did not elaborate upon thesubject.In any event,any such deficiencies on the part of Hill are irrelevant to theissues herein because both Henry Walker andJ.LeoWalker categorically testifiedthat the reason Hill was discharged was for refusing an assignment.Although the reason assigned by Respondents for Hill's discharge was his purportedrefusal of an assignment,no one with first-hand information about Hill's allegeddereliction was called to testify on behalf of the Respondents. James Fitch,the dockforeman, whose order Hill is alleged to have disobeyed,was not called as a witness.Fitch was still in Respondents'employ at the time of the hearing,according toJ.LeoWalker's testimony.Respondents'unexplained failure to call upon Fitchto testify,"is itself persuasive that [Fitch's] testimony,ifgiven,would have beenunfavorable to [Respondents].The productionof weak evidence[Henry Walker'stestimony as to what he was told by Fitch] when strong is available can lead onlyto the conclusion that the strong would have been adverse."InterstateCircuit, Inc. v.United States,301 U. S. 208,226.On the other hand, Hill, who I find was a truthfulwitness, testified that he never refused an assignment.For this reason and for thefurther reason that I find Henry Walker was a totally unreliable witness I do notcreditHenry Walker's uncorroborated testimony that Fitch had reported to himthat Hill had refused an assignment.The evidence of Respondents' hostility to the Union and its intention to operatewithout union representation for its employees is overwhelming.Furthermore,there is abundant credited evidence evincing a predisposition on the part of theRespondents to terminate the services of the union adherents among their employees.At the time Hill was discharged,Respondents had knowledge of his union member-ship by reason of the fact that he had worn a union button on his cap while at workduring preelection period, which antedated his discharge by about 2 weeks.Thereason advanced by the Respondents for Hill's discharge was not supported bycredible evidence and I find unconvincing.On the other hand, "the Union was notwelcomed by the persons having authority to discharge and employ.If no otherreason is apparent[to explain Hill's discharge],union membership may logicallybe inferred."N. L. R. B.v.Tex-O-KanFlourMills Company,122 F.2d 433,438-439(C. A. 5).Lawrence JordanLawrence Jordan, who-was employed at Respondents' Houston terminal as a citypickup and delivery driver and occasionally was assigned over-the-road runs, wasdischarged on November 4, 1955.Respondents contend that Jordan was dischargedfor an infraction of a company rule prohibiting drivers from using trucks againstwhich are connected with the injury he suffered.Accordingly, I have resolved the conflictbetween the testimony of J. Leo Walker and Hill in favor of Walker not because I con-siderHillwas a less truthful witness but because I believe Walker was a more reliablewitness.2'Fitch had authority to order Hill to punch out,which meant that Hill was tentativelydischarged subject to confirmation of Fitch's action by his superiors.21This testimony was givenby Henry Walkeron the first day of the hearing when hewas called as an adverse witness by the General Counsel.The following week,towardthe close of the hearing,when Henry Walker was recalled to the witness stand by Re-spondents'counsel, he testified that Hill never came to see him after the day of hisdischarge. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich there are writeups.In this regard,Respondents'standing instructions arethat whenever a driver notices any defect with the truck he is driving he is requiredto write up the nature of the complaint on a slip of paper(no form is furnishedand any piece of paper is acceptable)and the vehicle may not thereafter be usedwithout special permission until repairs are effected.Drivers do not use any desig-nated trucks regularly. If a mechanic is on duty in the maintenance shop when adriver goes for a truck the mechanic will tell the driver which to take.However,as is frequently the case, if a driver goes for a truck before the mechanic arrives inthe shop the driver selects whichever is available.The newer trucks are supposed,to be used for the over-the-road runs while the older trucks are primarily for mtra-city use. It is the duty of the driver before taking out a truck to ascertain that thereis no writeup against it.Drivers customarily deposit the writeups in a box kept in the dispatcher's office.These writeups call attention to any defects they might have noticed while using avehicle.The serviceman, who is not a mechanic, is one of the first to report forwork in the mornings.He opens up the maintenance shop and usually takes the write-ups, which have been deposited in the box the previous evening, from the dispatcher'soffice and places them on a clipboard which is kept on a table in the shop. Thewriteups are destroyed by the mechanics after the repairs are made.No recordsare kept of the writeups and repairs.Turning now to the events leading to Jordan's discharge,Jordan testified that whenhe reported for work at 7 a. m., on November 3, Dock Foreman Fitch told him to geta truck and to take a shipment of freight to Freeport, Texas. Jordan went to theshop.The only person there was J. H. Hollis, the serviceman.22Hollis told Jordanthere were three trucks, numbers 226, 411, and 512 in the yard, but writeups hadbeen made with respect to numbers 226 and 411. Jordan then looked to see whetherthere was a writeup against 512 which was a brand new truck.He looked in thebox in the dispatcher's office, on the clipboard in the shop,and also in the truck,but found no writeup.Hollis and three other drivers, Henderson,Cooper, andGeorge Stewart,who had also come to the shop for trucks,helped Jordan look fora writeup against 512. Jordan telephoned the dispatcher, Ike Burrows, who toldhim to take the truck if further check did not uncover a writeup.23No writeupwas found for truck number 512. Jordan used the truck for his trip to and fromFreeport without incident and did not notice any defect in the vehicle.The next morning, according to Jordan, when he reported for work his timecardwas missingfrom the rack.He asked Dispatcher Burrows where it was and wastold that Henry Walker wanted to talk with him.With regard to his subsequentconversation with Henry Walker, Jordan testified,as follows:Q. Did you have a conversation with him later on, did you go to see him?A. Yes, sir, I saw him on the docks and asked him why was my card in Ike'sdesk.He says to me, "I wanted to talk to you concerning the tractor you usedto go to Freeport."He said,"There was a write-up on that truck."I said, "No, sir,there wasn't."He said, "There was."I said, "I checked and checked real good. I had some other guys to checkwith me."He said, "I am convinced that there was."I said,"Mr. Walker,will you allow me to get these fellows and bring themto you and ask them in your presence if the write-up was on the truck?"He said, "No, I won't allow it. I am convinced there was."Q.What else did he say?A. I asked him if that means I was fired. He didn't say I was or was not. Hesaid, "I am going to take and make an example of you for the other boys."George Stewart corroborated Jordan's testimony.Stewart testified that whenhe reported for work on November 3 he saw Jordan looking for writeups in thedispatcher's office and he did the same. Later Stewart also looked for writeupsin the garage.Stewart testified he found no writeup for truck 512.Henry Walker testified that he discharged Jordan for taking a truck out of theshop which had a writeup against it.On the morning of November 3, as is his29Hollis is not a mechanic and has no authority to make truck assignments.23 Jordan testified that this was the first time no mechanic was present to assign him atruck since the new foreman,Lynch, had been placed in charge of truck maintenance.Healso testified that it had always been his practice (occasions arose before Lynch becameshop foreman)to report by telephone to either Dock Foreman Fitch or Dispatcher Burrows,usually the latter, whenever a mechanic was not present to assign a truck to him. ALAMO EXPRESS, INC.23custom,he stopped at the shop to get the writeups and truck 512 was gone althoughthere was a writeup with respect to it.Walker testified that he made a thoroughinvestigation.He talked to several people in the shop but did not remember whothey were.Also, according to Walker, "I talked to Burrows and everybody onduty I could find.I don't recall who all was on duty at that time...If it wasBurrows I talked to, he said he did not tell [Jordan] to take the truck."WhenJordan returned from Freeport about 4 or 5 p. m., the same afternoon,accordingto Henry Walker,he had the following conversation with him:I said, "Who told you to take the truck?"He said, "Someone told me." 24He said he didn't know there was a write-up. I asked him if he looked atthe clip board.He said he didn't see one there. I told him there was onethere when I got there. I asked 'him if any other trucks were around there.He said there were but he didn't see anything wrong with this truck.Walker then testified that he discharged Jordan at this time.Walker denied thatJordan told him that other men helped look for a writeup for truck 512, thatthey found no writeup, and that Jordan offered to bring those men to Walker toprove his statement.Hollis, the serviceman, who was called as a witness by Respondents, testifiedthat on the morning in question a writeup for truck 512 was attached to theclipboard on the table in the shop where writeups are usually kept and furtherthat he specifically told Jordan that there was a writeup on 512.According toHollis, Jordan "said Ike Burrows told him to get a truck to go to Freeport. I toldhim all the trucks downtherehad a writeup on it, and they told me not to let atruck go out with a writeup.And I also told him, too, if he took the truck, hewas on his own because I wasn't going to have anything to do with it." Jordannevertheless, took the truck.25W. A. Shuler testified that on the morning of November 3, he went to theshop about 8 a. m., before any mechanic arrived and saw a writeup for truck 512on the clipboard.Shuler asked Hollis where the truck was.Hollis replied thatitwas in use. Shuler then asked who had given permission for the truck to beused and Hollis answered he did not know 26 Shuler testified he then "jumped on"Henry Walker 27 and Ike Burrows 28 about the matter and explained to them,"that is why your trucks can't get worked on, because they take them out withreports on them."Shuler,whois incharge of truck maintenance, further testified that no onehad ever been discharged for using a truck with a writeup against it, although thisoccurred on the average of once or twice each week. The reason that no onehad been discharged for such offense is that it could never be ascertained whetherthe driver had actual knowledge of the existence of a report against the truck.Shuler explained that such situations would be uncovered when the employee whomade the writeup inquired subsequently whether the vehicle had been repaired."Then we would start looking for his report, and he would help.He would knowwhat kind of a paper it was on, and so forth, whether it was a yellow piece ofpaper or a white piece of paper.We would locate some of those where theyactually had been destroyed, taken off the clipboard and destroyed in order to usethe truck." 29Shuler did not testify that he recommended Jordan's discharge orwas consulted with regard to whether Jordan should be discharged.Shuler testifiedthat he did not learn of Jordan's discharge until some time after the event.Lawrence Jordan was an impressively frank witness.His testimony was forth-right and unequivocal.With regard to the conflict between Jordan's version of21Walker later testified in this regard that Jordan said Dispatcher Burrows told him.25Hollis testified that Shuler asked him about the truck that day.Hollis did nottestify thatWalker spoke to him about the incident.21Hollis testified that Shuler spoke to him and he told Shuler what had happened. It isclear from Shuler's testimony that Hollis did not tell him Jordan knew there was awriteup against truck 512.27Henry Walker did not testify to any conversation with Shuler about the incident.28 Shuler testified, "Ike said he didn't know anything about it.He sent him down therefor a truck and that is all he knew about it." This is not inconsistent with Jordan'stestimony because the latter testified that when he spoke to Burrows about taking thetruck Burrows told him to check for a writeup against it first.Thus,Burrows wouldhave had no knowledge about Jordan taking a defective truck.'There had been occasions when the writeups had been crumbled and thrown out ofthe door or in the trash barrel. 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe events leading to his discharge and Henry Walker's and Hollis' versions, Icredit Jordan.Respondents' assertion that Jordan was discharged for using a truck with knowledgethat there was a writeup against it is unconvincing.Henry Walker, who made thedecision on behalf of the Respondents, testified he first made a thorough investigation.The only result of his investigation, according to Walker's testimony, was that hediscovered no one had specifically directed Jordan to use truck 512.He did nottestify that he learned from Hollis or anyone else that Jordan took truck 512 withknowledge that there was a writeup against it.Nevertheless, the next morningHenry Walker accused Jordan of having done so and refused to pay attention toJordan's denial or even to permit Jordan to produce other employees who mightconfirm his story that no writeup on truck 512 could be found at the time he tookthe vehicle.This hardly supports Henry Walker's assertion that he made a thoroughinvestigation, but rather indicates thatWalker had resolved to discharge Jordanfor other reasons and was using the November 3 incident as a convenient pretextto hide his true motives.Also belyingWalker's assertions is Shuler's testimonythat writeups were handled in such casual fashion that, despite the fact on the averageof once or twice each week drivers took out trucks with writeups against them, itnever was possible to accuse any driver of having done so deliberately. In thesecircumstances, there certainly existed no basis for Henry Walker's purported con-viction that Jordan had knowledge of the writeup against truck 512 when he took it.Further suggesting that the November 3 events were not the true reasons for HenryWalker's decision to discharge Jordan is that the penalty was unusually severe forthe offense charged.What Jordan had been accused of doing had been occurringregularly once or twice each week and no other driver had ever been disciplinedfor such infraction of the company rule. Jordan had never previously been guiltyof any similar offense.Finally, Jordan was not involved in any accident by reasonof his use of truck 512 on November 3 so that no loss accrued to the Respondentstherefrom 30Jordan testified that prior to the October election he had signed a union cardand wore a union button on his cap for a period of a week.Henry Walker admittedhe saw Jordan wearing such button. In view of Respondents' antipathy towards theUnion and their predisposition to engage in reprisals against the union supportersamong their employees, I find that Jordan was discharged because he had openlyavowed his support for the Union rather than for the unconvincing reason advancedby the Respondents.Teroy RiggansTeroy Riggans, who was a city pickup driver at Houston, was discharged on No-vember 4, 1955, at the specific direction of J. Leo Walker.The latter testified thatthe previous evening he observed Riggans and several other employees in a trucktalking instead of unloading freight as they were supposed to do.Walker watchedthem for awhile.He then went to the truck and told Riggans to break it up, toget to work, and to get the other boys with him working.Walker continued hisstroll along the loading platform.Upon turning around he noticed that Riggansstillhad not moved any freight from the truck.After scolding Riggans again forshirking his work, J. Leo Walker went to the terminal manager's office and toldHenry Walker to discharge Riggans.Henry Walker protested such action, sayingthat Riggans was one of the best men he had. That evening J. Leo Walker tele-phoned Henry Walker from San Antonio and ordered Riggans discharged. J. LeoWalker further testified that he had observed Riggans on other occasions talkinginstead of working and previously had spoken to Henry Walker with regard todischarging Riggans.He also testified he had no knowledge of Riggans' interestin the Union.Riggans, who began working for Respondents in 1948 and who signed a unioncard about April 1955, testified that he wore a union button while at work beforethe election.With regard to the occurrences on the evening before his discharge,Riggans testified that he was unloading a trailer with another employee and the twowere talking while so engaged. J. Leo Walker came by and watched them fora few minutes and then said, "Riggans, you are holding up the dolly too long; put3° "It has, of course, often been pointed out that unusually severe punishment for acommon offense . . . may be ground for a finding" that the Act has been violated.N. L. It. B. v.CitiesService OilCo., 129 F. 2d 933 (C. A. 2). See alsoN. L. It. B. V.Eastern Massachusetts Street Railway Company,235 F. 2d 700, 709 (C. A. 1). ALAMO EXPRESS, INC.25a little freight on them and send them up."The next day Henry Walker dischargedhim saying it was on J.Leo Walker's instructions.The General Counsel contends that Riggans was discharged because of his unionsympathies and "the most transparent excuse for discharge in the entire case isthat given relative to Teroy Riggans."There are a number of factors which castsuspicion upon Respondents'asserted reason for Riggans' discharge.He had beenemployed by Respondents for about 7 years and had never been criticized withrespect to his work.31Henry Walker testified that there was nothing uncommonabout men talking while working together and Respondents had no objections to themen carrying on conversations so long as it did not interfere with the progress oftheir work.Henry Walker was unable to recall another specific instance when anemployee was discharged for similar cause, although he testified he was sure thatithad happened.On the other hand, there is no evidence to indicate that J. LeoWalker knew Riggans was a union adherent and the former testified that heordered Riggans' discharge for shirking work rather than for talking.Consideringall the circumstances surrounding Riggans' discharge,including J. Leo Walker'shostility towards the Union, I find that the General Counsel has not establishedby the necessary preponderance of evidence that Riggans was discharged for hisunion affiliations rather than for the reason asserted by Respondents.C. L. VinsonVinson is the only over-the-road driver whom the General Counsel alleges wasdiscriminatorily discharged.Vinson was one of the instigators of the union move-ment among Respondents'employees and was discharged on January 18, 1956, byHenry Walker upon the instructions of J. Leo Walker.32 The latter testified that heordered Vinson's discharge"mainly because he cussed the Company out and cussedme out."Vinson testified that the night before his discharge he drove a tractor with at-tached trailer into Respondents'San Antonio terminal in a heavy rain.In accord-ance with customary procedures, he got out of the tractor,uncoupled the trailer,drove the tractor to the warehouse door, and then went into the office to punch thetime clock.Jack David, the nightman, who was the only dock employee on dutyat the time,toldVinson that. he had to deliver the trailer to a customer in SanAntonio.This meant that Vinson was required to hitch the tractor onto the sametrailer that he had just uncoupled.Vinson became angry and said, "Why didn'tyou get off your damn fanny and tell me before I uncoupled the trailer.Let yougo take that damn thing over there,because I am tired of getting out in the rain."Vinson admitted that he also used a few oaths, but denied that he applied them toJ. Leo Walker or the Respondents.J.Leo Walker testified that the following morning he was told by another linedriver,Drebert, who witnessed the event,"about Vinson cussing me out and cussingout the Company and everything."He asked Shuler to investigate the matter andalso left instructions for Jack David, the nightman,to report to him when the lattercame to work that evening.After Shuler and David confirmed Drebert's story,J.Leo Walker telephoned Henry Walker in Houston and directed him to dischargeVinson.33There is no doubt upon the record herein that it had been reported to J. LeoWalker that Vinson swore at him and the Company.J.LeoWalker made aninvestigation and upon satisfying himself that the report was correct dischargedVinson.Some question exists as to the fairness of Walker's investigation becauseVinson was given no opportunity to defend himself.However, the issue herein isnotwhether Vinson was justly condemned and thereby merited discharge butwhether he was discharged for his union activities. I find that the General Counselhas failed to prove this latter fact by a preponderance of the evidence.81Henry Walker did not contradict Riggans in this regard.However, Henry Walkertestified that he considered Riggans a poor employee and eventually would have recom-mended his discharge.This testimony is unconvincing.IfHenryWalker had beencontemplating Riggans'discharge,there was no reason for him to protest when J. LeoWalker suggested that Riggans' services be terminated.s2 Line 23,page 64 of the transcript of record is hereby corrected by changing"Exhibit3-C-1" to read"Exhibit 3-G-1."83 J.LeoWalker testified he would not have discharged Vinson had he merely usedstrong language,but he would not tolerate such language being leveled at himself andthe Company. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDC. L. SolomonThe issue as to Solomon is whether the Respondents, on July 13, 1956, trans-ferred him to a less desirable job and, on October 1, 1956, laid him off because hesupported the Union and gave testimony adverse to the Respondents at the hearing.in this case.Solomon was hired by Respondents on February 23, 1953, as a citypickup and delivery driver at their Houston terminal. Some months later he wasgiven as his regular daily assignment the job of picking up freight at the UniversalCarloading Company.He did this until July 13, 1956. Solomon considered theUniversal assignment desirable work.He customarily left Respondents' terminalabout 8:30 a. in., for Universal's loading dock and remained there until about4 p. m. His duty was to load into his trailer all freight designated for Respondents.During periods when there was no freight to be stacked he was free to rest or read,but he was supposed to remain close to the trailer.On the average Solomon hadabout 11/2 hours' free time each day. In addition, he was subject to no immediatesupervision during the time he was at Universal.Solomon testified as a witness for the General Counsel in the afternoon ofJuly 12, 1956.The next morning when he reported for work, Terminal ManagerWalker said to him, "Solomon, you won't have to go to Universal anymore becausewe are not going to be handling as much freight out of there as we have been andIwill put a man over there that can't drive.You are a driver." This was donefor the next 2 days only. Then, Jack Crowder, another city pickup and deliverydriver who had been working for the Respondents less than 3 months, was given,theUniversal assignment and has been performing that job ever since.AfterSolomon was removed from the Universal job he was principally employed as astacker at the Houston terminal with occasional driving assignments.34On Oc-tober 1, 1956, Solomon was notified that he was being laid off.He protested toHenry Walker that he had more seniority than many other employees who werenot being laid off.However, Henry Walker told him that Respondents did notobserve any seniority policy.At the time Respondents employed about 46 dockworkers and city drivers at their Houston terminal. Solomon had worked longerfor Respondents than all except 6 or 7 of these employees.Henry Walker did not deny any of the foregoing.Henry Walker testified thathe removed Solomon from the Universal assignment because he had received."numerous" complaints over a 2-year period from the foremen at Universal Car-loading Company that Solomon had been absent from his station at his trailerwhen they were ready to deliver freight to him.This meant that the Carloading.Company's employees had to handle the freight twice.Upon investigation, HenryWalker found that these complaints were true.He testified, "I got the complaints,I did Solomon like I do any other employee, I go around and try to straighten themup, try to correct them."Walker was vague as to when he received the complaints.concerning Solomon.There is no evidence that any complaint was made withina period of several months preceding the day Solomon was removed from theUniversal assignment.Furthermore, althoughWalker did not deny that he hadtold Solomon that he was being taken off the Universal assignment because Re-spondents were not going to handle as much freight from Universal, Walker testifiedthat the tonnage from Universal is the same, or "maybe there has been a littleincrease."Walker also testified that Respondents do not observe any senioritypolicy with regard to layoffs and on October 1, 1956, in an economy move, he laidoff six employees.He included Solomon in this group, despite Solomon's seniority,.because he considered Solomon an unsatisfactory employee.The General Counsel contends that Solomon was discriminatorily relieved of hisassignment at the Universal Carloading Company on July 13 because he gave testi-mony in this cause the preceding day and not because of alleged inattention to his.duties.He also argues that but for this discrimination Solomon would not havebeen laid off on October 1 because his replacement, Jack Crowder, is still in Re-spondents' employ and is still servicing the Universal account for Respondents.Theevidence does not support Respondents' contrary position.Although Henry Walkertestified that he stopped sending Solomon to Universal Carloading Company becauseof the numerous complaints he had received about Solomon's being away fromhis truck when the employees of Universal Carloading were ready to deliver freightto him, he offered no explanation as to why he decided to effect Solomon's transferon July 13.According to Walker, during a period of 2 years he had received manycomplaints concerning Solomon's absences while at Universal Carloading and haddone nothing other than urge Solomon to be more diligent in his work.Neverthe-M This transfer of duties did not involve any reduction of wage rate or gross earnings. ALAMO EXPRESS, INC.27less, despite the fact that he had received no complaint about Solomon for a periodof several months and despite the absence of any other provocation, Henry Walkerremoved Solomon from the desirable Universal assignment the day after he gavetestimony at the hearing in this case.Moreover, when Henry Walker notifiedSolomon that he was not to pick up freight at Universal any longer Henry Walkerdid not tell him that his duties were being changed because he had been performinghiswork at Universal Carloading Company unsatisfactorily; instead,Walker toldhim it was because Respondents were going to handle less freight from UniversalCarloading Company.This assigned reason was not true. If the true reason forHenry Walker's decision to remove Solomon from the Universal Carloadingassign-ment was Walker's dissatisfaction with Solomon's performance of his job, thereis no apparent reason why Walker should not have advised Solomon of the factinstead of giving him a fabricated explanation.This, together with the timing of thetransfer,Respondents' hostility towards employees who joined or supported theUnion, and their threats to engage in reprisals against such employees convinceme that the reason assigned by Respondents for Solomon's transfer was spuriousand that the transfer was effected as a reprisal against Solomon for having giventestimony adverse to Respondents at the hearing in this case and for having supportedtheUnion.35Had Respondents not discriminatorily transferred Solomon fromthe Universal Carloading assignment he would not have been laid off on October1, 1956.Furthermore, I do not credit Henry Walker's testimony that despite Solo-mon's length of service he was selected for layoff ahead of 40 employees with lessseniority because of the unsatisfactory character of his work.Accordingly, I find thatthe transfer of Solomon on July 13, 1956, and his subsequent layoff on October 1,1956, were discriminatory and in violation of Section 8 (a) (1), (3), and (4) of theAct.C. Events at Victoria1.Longino's conductEmployees Hile Hernandez, Sylvester Hernandez, and Rubin Garza testified tothree conversations with Sales Manager Longino during the period from a monthpreceding the election to the day of the election.Rubin Garza also testified to aprivate conversation he had with Longino about 2 weeks before the election.Al-though the specific recollection of each of the witnesses differed somewhat withrespect to the precise words used by Longino, the substance of their testimony wasthe same, namely, that Longino told them that Respondents would discharge allunion supporters after the election was over.Longino admitted he had conversationswith these employees concerning the Union.He testified as follows:Because some of them asked me if they voted yes or no how it would affecttheir job. I said, "I can assure you it will not affect your job with Alamo Expressor Alamo Cartage." I said, "Alamo Express," frankly. "But I believe I cantruthfully say this, if the Union wins the election and by some means throws apicket line around our place of business, you will still have a job regardless ofhow you vote until such a time that if they should throw a picket line aroundour place and you refuse to cross that picket line and report for duty; we haveto have someone to replace you on the job so we can continue doing business."That was really the consensus of everything I had to say to them regarding thewhole thing.I credit the testimony of the witnesses called by the General Counsel rather thanthe circumspect explanation of Longino. I find, therefore, that Respondents haveviolated Section 8 (a) (1) of the Act by reason of Longino's threats that employeeswho support the Union will be discharged after the election.2.Butler's conductHileHernandez testified without contradiction that about 2 weeks before theelection James F. Butler had a conversation with him during which the latter said,"Alamo wouldn't go union so anybody that signs for it would probably be out of ajob."Such threat by an agent of the Respondents constituted a violation of Section8(a) (1) of the Act.3.Phau's conductRubin Garza testified without contradiction that in June 1955 Terminal ManagerPhan asked him what he knew about the Union. Garza replied that he had signed35 Solomon's testimony is uncontradictedthat he toldJames F. Butler prior to theOctober 1955 election that he was going to vote for the Union. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDup with the Union.Whether interrogation of an employee by a representative ofmanagement concerning union matters is a violation of Section 8 (a) (1) of theAct depends upon the totality of the employer's conduct.When such interrogationis related to other conduct by the employer demonstrating the employer's hostilityto the union and indicating a disposition on his part to engage in reprisals againstunion supporters, then the interrogation has a reasonable tendency to make employeesapprehensive that they may be the subject of the employer's reprisals.Although,for the sake of convenience in writing this Report, the Trial Examiner has discussedthe events at each of Respondents' terminals in separate sections it does not meanthat the Trial Examiner believes that the employees at each were isolated fromthose at other terminals and that occurrences at one of the terminals should be con-sidered separate and apart from the happenings at other terminals.On the con-trary, not only did the same officials of the Respondents visit the various terminalsbut the over-the-road drivers in the course of their employment also traveled amongthe terminals in Respondents' system. In the circumstances, there undoubtedly wasconsiderable communication among the employees of the various terminals withregard to union matters and Respondents' attitude thereon during the period theorganizational drive was current.Accordingly, Phau's interrogation of Garza cannotbe considered as a mere casual or isolated inquiry. It must be viewed together withother conduct discussed herein demonstrating the Respondents' hostility towardstheUnion.When so viewed, Phau's interrogation of Garza had the tendency tocause reasonable apprehension of reprisals against employeesengaging in unionactivity and therefore was coercive within the meaning of Section 8 (a) (1) of theAct.4.The discharge of Rubin GarzaJ.LeoWalker testified that Garza was discharged on November 12, 1955,because he had been involved in a long series of accidents.Garza's testimonyshows that between October 1954 and July 1955 he was involved in four collisionswith other vehicles while driving Respondents' trucks.He further testified that onfour other occasions between January 1955 and August 10, 1955, he sufferedpersonal injuries while at work. In his last accident he lost the tip of his middlefinger.With regard to the time selected for Garza's discharge, J. Leo Walkertestified, "Well, the boys wanted to fire him before that [November 12, 1955], butI didn't let them fire him because he is personally injured, had a finger or some-thing that was beat up or something..I carried him on until we got throughwith that and got a release on it [referring to a claim filed by Garza in connectionwith the injury he sustained on the latter occasion].The General Counsel arguesthat the fact Garza was permitted to return to work after recovering from hislast injury indicates that his subsequent discharge was unrelated to his accidents.This argument presupposes without any evidentiary basis an absence of compassionon the part of Respondents' officials.I find nothing implausible in J. Leo Walker'sexplanation that he was reluctant to discharge Garza while the latter was absentfrom work because of his injuries.Accordingly, I find that the General Counselhas not proved that Garza was discharged for 'his union membership rather thanfor the reason asserted by Respondents.D. Events at Corpus Christi1.The testimony of Todora RuckerTodora Rucker was hired as cashier at Respondents' Corpus Christi terminal onMarch 1, 1955. She worked at that job until the middle of December 1955 whenshe was demoted to assistant cashier.Finally, she quit Respondents' employ onFebruary 7, 1956.Mrs.Rucker,who maintained friendly relations with thedrivers at the terminal, opposed their organization by the Union and with theknowledge and approval of James E. Heneger, a resident vice president of theCompanies at Corpus Christi, sought to influence the employees to vote againsttheUnion.Mrs. Rucker testified about her dealings with Heneger and her anti-union campaigning. In addition, she testified that she had learned from DockForeman Herman Chance about Respondents' plan to effectuate their preelectionthreats of discharging employees who were union supporters in order to preventany future renascence of organizational activity at the terminal.Respondents'counsel in seeking to impeach her credibility points out that "Mrs. Rucker wasdisappointed when she was not rewarded by the Company because of her antiunionopinions and activities.She was more than disappointed when she was demotedshortly after the election." In assessing Mrs. Rucker's testimony I have not dis-counted the possibility that she may have sought to retaliate against Respondents ALAMO EXPRESS, INC.29for the reasons alluded to by their counsel.Nevertheless, I have concluded thatshewas a completely truthful witness.Her comportment as a witness at thehearing impressed me favorably.Her testimony was given without hesitation andin a straightforward manner.Her answers to the questions put to her, althoughsomewhat garrulous, were responsive.She stuck close to the subjects of the ques-tions and did not drift into unrequested explanations.She was as cooperative oncross-examination as upon direct examination.Her answers at all times werecomplete and unevasive.Furthermore, where her testimony can be related toundisputed facts or facts clearly established by the evidence, it is consistent there-with.Ifind Todora Rucker's testimony reliable.The vital portions of Mrs.Rucker's testimony were contradicted by Heneger and Chance with whom I wasmuch less favorably impressed.Heneger was interrogated at length by the GeneralCounsel as an adverse witness.Generally, he responded to counsel's questions onlyafter unduly long pauses and then on occasions his answers were given in almostindistinctmutters.Not only was he a grudging witness, but also he was evasive.In addition his recollection of many events about which he testified was poor.Herman Chance was also an extremely hesitant witness.Even making due allow-ance for the fact asserted by Respondents' counsel that he had been withoutsleep for 26 hours before his appearance as a witness at the instant hearing, hisextremely long pauses before answering some of the simplest questions addressedto him on cross-examination impressed me as having been dictated by considerationsother than those that might be based upon an effort to recount the facts exactlyas he remembered them. Furthermore, his testimony concerning critical conver-sationswithMrs. Rucker was in part implausible.On the whole, I find bothHeneger and Chance were unreliable witnesses.Mrs. Rucker testified that it was her sincere belief that the employees' bestinterestswould not be served by union representation.About a week before theOctober election Vice President Heneger summoned her to his office.He beganwhat developed into a lengthy conversation by telling Mrs. Rucker he had learnedshe had had a meeting with Joe Gonzales, one of Respondents' employees, whoHeneger knew "was trying to line the boys up to vote for the Union at theforthcoming election."Mrs. Rucker expressed her opinion that "the Union wasexploiting those boys" because the Union could not win the election in the faceof Respondents' opposition and the Union would be unable to find comparableemployment for the men should they lose their jobs.Heneger said these werehis beliefs also because Respondents would not sign a union contract and if theUnion were to win the election and call a strike the possibility existed that workwould become so scarce that the Companies would be forced to shut down andthe employees would be worse off than if they remained unorganized.Heneger andMrs. Rucker expressed to each other additional and more general reasons fortheir opposition to unions.After making the observation that she was friendlywith the employees, Heneger asked Mrs. Rucker whether she knew who was forthe Union.She replied she did not.Heneger suggested that she tell the men, ifshe had opportunity to do so, that they could best protect their jobs by votingagainst the Union.Mrs. Rucker promised that she would telephone the driversduring the weekend and urge them to vote against the Union.As she had agreed to do Mrs. Rucker spoke to almost all the men and advisedthem to vote against the Union. She also told them that the Respondents wouldnever sign a contract with the Union and that in the event of a strike the oppor-tunity for work would be reduced.The following Monday, Mrs. Rucker reported to Heneger that she had spokento all but two of the men and that she did not detect much union sympathy.Heneger asked what she had learned concerning Raul Gamez, Dionaces Rosales,and Abel Anguiano. She said she did not know but would talk to them again.Later the same day Mrs. Rucker asked Rosales and Perfecto Tey to stop at herhome that evening because she wanted to talk to them further about the election.They did so.On this occasion she again explained that the Company would notbargain with the Union and a union victory at the polls might be followed by astrike and loss of employment.During the conversation they told her that therewas going to be a union meeting the next evening to decide who would be theunion observers at the election.Rosales also told Mrs. Rucker that, althoughhe was indifferent to the Union, he had promised his friend and fellow employee,Joe Barrera, that he would vote for the Union.The next morning, Tuesday, Mrs. Rucker reported to Heneger that there wasgoing to be a union meeting that evening and also that she did not believe morethan 3 or 4 men would vote for the Union in the election. She also told him thatthe men had given voice to several complaints with respect to working conditions 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the union organizer had promised to correct such matters if the Unionwere to win the election.Mrs. Rucker suggested that a round-table discussion withthemen whereat promises could be made that Respondents would adjust theirgrievances would influence their votes more than anything else. She volunteeredto conduct such discussion and to tell the men that Mr.Heneger was willing to goto San Antonio to try to work out a solution to the employees' grievances withJ.Leo Walker.Mrs. Rucker also offered to have such meeting at her home thatnight at which time she would serve refreshments.Heneger was in accord with thesesuggestions and offered to defray any expenses she might incur for coffee andsandwiches.Mrs. Rucker held the meeting that night.Mr. Hobbs, one of thesalesmen,delivered coffee and the ingredients for sandwiches to Mrs. Rucker's home.At the meeting, Mrs. Rucker made a speech in which she urged the men to voteagainst the Union.When asked whether Mr. Heneger said anything about a raiseshe replied, "No," but that Heneger had said he would try to iron out the employees'lesser complaints.She testified:I told them that the Company operated on a non-union basis, that theirsentiments were non-union,and that they weren't going to go union,that theyfelt they could operate without any union contract and they weren't going tosign with the union regardless, and if it came to a strike and a picket and ageneral shutdown that they would shut down before they would sign a unioncontract, that that's the way they felt about it. .. .I said, "I am telling you that Mr. Heneger has a pretty good idea whichones of you are members of the union and are sympathetic towards the unionand while he won't fire you for that when the opportunity presents itself, youmake mistakes or they lay off somebody for lack of work, you are the onesthat will be the first to go and you will just have to watch your step." 36Wednesday morning Mrs. Rucker told Heneger that all the men had appearedat her party and not more than 3 or 4 would vote for the Union. She also informedhim that Joe Barrera and Raul Gamez had been selected as the union observers.Heneger expressed his disappointment at learning that Barrera was a union adherentwhen he remarked, "That goddam Joe Barrera, as good as I have been to him." 37Heneger mentioned to Mrs. Rucker that Pete Mungia would be the Respondents'observer at the election and "had been helping him with the boys and talking tothem and explaining to them that it would be better for them to vote for thecompany than for the union."On the day of the election Heneger and Mungia went to San Antonio where theballotswere counted.Upon Heneger's return Mrs. Rucker asked him how manyCorpus Christi employees voted for the Union.Heneger replied that it could notbe determined because all the. votes were counted together.He added that "hedidn't know then but we will know eventually."Towards the last of November, after the election, Heneger asked Mrs. Ruckerto report to him the names of the men who made mistakes, mentioning particularlyBarrera, Rosales, Henry Carranco, Robert Ayala, and Willie Johnson.Mrs. Rucker also testified to a conversation with Dock Foreman Herman Chancewhich has bearing upon the discharges, discussed below.Chance, who was afamily friend, visited her a few days after she had quit her job with Respondentson February 7, 1956.During their discussion, Chance told Mrs. Rucker that theCompany knew several employees to be union sympathizers and intended to dischargethem.Chance said it was Respondent's purpose to get rid of union sympathizersso that, the Union would be unable to obtain another election in the future.Hespecifically mentioned Joe Barrera, who had already been discharged and Rosales,who was discharged the next week 38Chance also told her that Heneger had asked31Reneger did not authorize Mrs. Rucker to make this threat of discharge.However,she told the men that Heneger was paying for the refreshments and had authorized hertomake other statements. In these circumstances, Mrs. Rucker would be regarded asreflecting management's attitude when voicing this threat even if expressed as a persona]opinion.Because the antiunion meeting was sponsored by Heneger,Respondents mustassume responsibility for all statements made thereat by Mrs. Rucker even though notspecifically authorized.37Heneger had told Mrs. Rucker that Barrera was one of the men who had walked offthe job during an earlier strike but was subsequently rehired after having given assurancesthat he was through with the Union.38 As it affects the discharges of Respondents' Corpus Christi employees, I find no pro.bative value in and therefore Place no reliance upon Chance's speculations,as recounted byMrs. Rucker,that Dock Foreman Mullenix was rehired after having left his job because ALAMO EXPRESS, INC.31him to report if Rosales made a mistake and to try to help Rosales make a mistake.Heneger and Chance testified about their conversations with Mrs. Rucker and insignificant respects their testimony conflicted with Mrs. Rucker's.However, I creditMrs. Rucker's versions of her conversations with Heneger and Chance as the morereliable.The foregoing credited evidence establishes several violations of Section 8 (a) (1)of the Act.One was Heneger's attempt to ascertain through Mrs. Rucker the extentof prounion sentiment among the employees generally and in addition to discoverwhether specific individuals were in favor of the Union. Such efforts to ferretout information concerning the identity of union members and the extent of unioninterest among the employees, which fall into the general classification of surveillance,constitute unlawful infringements upon the employees' protected right to engagein self-organization because they reasonably tend to place employees in fear thatthe information was sought and acquired for purposes of affecting the security oftheir tenure and tend to inhibit employees in the free exercise of their rights underthe Act.Nashua Manufacturing Corporation of Texas,108 NLRB 837, enfd. 218F. 2d 886 (C. A. 5). Even if the employees were not aware of the fact that Mrs.Rucker was reporting their sentiments to Heneger, because Heneger desired theinformation for the purpose of singling out the union supporters for future reprisals,the espionage Mrs. Rucker was conducting on behalf of Respondents violated theAct.39For, as stated inN. L. R. B. v. Collins & Aikman Corporation,146 F. 2d454, 455 (C. A. 4), "any real surveillance by the employer over the union activitiesof employees, whether frankly open or carefully concealed, falls under the pro-hibitions of the Act."A second violation of the Act flows from Heneger's sponsor-ship and endorsement of Mrs. Rucker's efforts to induce the employees to voteagainst the Union.Finally, responsibility attaches to Respondents for Mrs. Rucker'sthreats voiced to the employees that Respondents would not bargain with the Unionand would discriminate against union adherents and Mrs. Rucker's promise to theemployees that the Respondents would adjust their grievances.Kanmak Mills, Inc.,93 NLRB 490, modified in other respects, 200 F. 2d 542 (C. A. 3). The fact thatMrs. Rucker volunteered to assist Respondents in their antiunion campaign doesnot absolve Respondents from responsibility for the unlawful consequences of herconduct since, her activities were carried on with the knowledge and approval ofVice President Heneger.StainlessWare Company of America,87 NLRB 138, 154.2.Other conduct by HenegerHeneger testified that about May 1955, union talk at the Corpus Christi terminalbecame quite pronounced and he heard rumors at that time that a strike wouldbe called.Without indicating any time he testified that "I have probably askedmost of them if they were going to walk the picket line." 40None of the menadmitted that they would "walk the picket line" in the event of a strike althoughsome stated they would not. In these conversations he told the employees thatthose who failed to report for work in the event the premises were picketed wouldbe replaced and that he had many applicants for their jobs.He further testifiedthat he told some of the employees that he did not think J. Leo Walker wouldsign the standard union contract.41Other witnesses' testimony establishes that Heneger was not so cautious in hisremarks to them. I find further violations of Section 8 (a) (1) of the Act byreason of:Frank De Luna's testimony that about 2 weeks before the election Heneger askedhim whether he was involved with the Union and told De Luna that he (Heneger)knew some of the men for the Union and was going to discover the rest and in-tended to discharge them.42Virgil Jones' testimony that about 2 weeks before the election in a conversationwith Heneger he brought up the subject of the Union and "Mr. Heneger said thatMullenixwas willing to cooperate with Heneger in searching for ostensibly nondiscrimina-tory reasons for discharging union supporters, and that he did not believe Barrera hadbeen caught off his route.°G-rand Central Aircraft Co., Inc.,103 NLRB 1114, 1159, enfd, 216 F. 2d 572 (C. A. 9).40Heneger later testified that be meant that he had asked the employees whether theywould cross a picket line.u Heneger also testified that he may have said to Mrs. Rucker, "We weren't union andnever been union since I had been there. I might have said that I didn't think theCompany wanteda union."43 Although De Luna spoke with a distinct foreign accent lie gave his testimony in acredibly sincere and unwaveringmanner.I do not credit Heneger's denial. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Walker wouldnot go union,that he would close down before he would gounion, and that we would probably be without a job."Heneger's versionof theirconversation did not include any of the foregoing statements.Virgil Jones is, andfor 19 years has been, regularly employed as a city fireman in Corpus Christi.Hehas the rank of captain in the fire department. For approximately 5 years he hasbeen working part time for Respondents at their Corpus Christiterminal.Hisinterest in this proceeding is minimal since he is a part-time employee who issupplementing his regular income by working for Respondents.Moreover-, thereisno evidence that Jones was a supporter of the Union and, althoughJones is amember of another labor organization, it appears that his personal interests mightbe adversely affected by Respondents' recognition of the Union as the employees'bargaining representative.43Furthermore, Jones' appearance, attitude on the wit-ness stand, and manner of answering questions impressed me more favorably thanany other witness at the hearing. I am of the opinion that his testimony wasobjective, sincere, and truthful.Accordingly, I credit Jones.Heneger's remark to employee Dionaces Rosales about a week before the elec-tion that "if I [Rosales] want my job just go ahead and vote for the Company,"which conveyed the threat that Rosales would lose his job if he voted for the Union.44Heneger's questioning employee Raul C. Gamez with regard to how he stoodwith the Union 45 In the posture of Respondents' hostility towards the Union andother unlawful conduct such interrogation "carries with it the purpose to retaliateagainst union sympathizers and, by threat of job or other reprisals, coerce theminto a vote of action which does not express their free will."N. L. R. B. v. McGaheyet al., d/b/a Columbus Marble Works,233 F. 2d 406 (C. A. 5).I base no unfair labor practice findings upon the testimony of employees PerfectoTey and Joe Barrera concerning conversations they had with James E. Heneger.Tey I find to be an unreliable witness and, despite my reservations as to Heneger'sveracity, I do not credit Tey's uncorroborated testimony which was denied byHeneger.Barrera initially testified that Reneger said that he would be replacedif he signed for the Union.On furtherexamination,however, Barrera testified thatHeneger said employees who do not cross a picket line would be replaced. It isuncertain from Barrera's testimony whether Heneger made both remarks or justthe latter and Barrera's initial testimony was merely a personal construction ofHeneger's statement.Accordingly, I find thatBarrera'stestimony with regard tohis talk with Heneger is too ambiguous upon whichto base anunfair labor prac-tice finding.3.Conduct of ForemanMullenixVirgil Jones testified that about 10 days before the election he had the followingconversation with Dock Foreman J. H. Mullenix:Mr. Mullenix asked me if us firemen or the firemen would vote "No" on theunion as apersonal favor to him, that Mr. Walker wouldnot go unionand thatif it was voted in, well, he would sell out or close out and that we would all bewithout a job, and I told him that I would rather not vote at all.46I credit this testimony 47 and find the threats voiced and efforts to influence thefiremen's vote in context of such threats were coercive and violated Section 8 (a)(1) of the Act.43 Jones testified that during the conversation with Reneger the latter said, "Eventhough if Mr. Walker did go union that it might interfere with us working there due tothe fact that us carrying two union cards. . . . I made the remark, well, I wasn't scaredof the two cards, but it could happen like it did at Brown over there whenever theychanged unions, they had a clause in there that they had to guarantee so many hourswhich it was impossible for us to get in, so therefore we were laid off due to that fact."44 I do not credit IIeneger's denial.45 I do not credit Ieneger's denial.46 Jones' testimony was corroborated by Antonio Rodriguez, another part-time employeewho is also a city fireman.Rodriquez testified that Mullenix in the form of a request fora personal favor asked him and Jones not to vote at all in the election unless they votedagainst the Union.Mullenix's attempt to dissuade Jones and Rodriguez from voting inthe election unless they voted against the Union accompanied as it was by the threat thatthe Respondent would close operations in the event of a union victory was coercive.N. L. If. B. v. Williams Lumber Company,195 F. 2d 669 (C. A. 4).47Mullenix's version of this conversation omits all references to threats that Respondentswould close down if the Union were to win the election.He admitted, however, that "Itold them [Respondents' employees] that the Company, everyone I talked to, I said theCompany was not going to go union." ALAMO EXPRESS, INC.33:On the other hand, I find that the testimony of employee Frank De Lunaconcerning a conversation with Mullenix wherein the latter prophesied possible loss.of employment for union members by reason of Respondents'right to replacestrikerswas within the area of permissible comment. I also find the testimony ofemployee Dionaces Rosales concerning his conversation with Mullenix too indefinite-upon which to base an unfair labor practice finding.4.Other conductEmployees De Luna, Barrera, and Tey testified without contradiction that priorto the election,at one of the regular safety meetings held by the Respondents fortheir Corpus Christi employees,Harry Allen,a salesman,made a speech in whichhe told the employees attending the meeting to vote for the Company and againsttheUnion and further said that there probably would be a strike and thatRespondents would not sign a contract with the Union and that they would closethe terminal before signing a contract with the Union.48Because this speech wasmade at an official company meeting of employees in the presence of Vice PresidentHeneger, Terminal Manager Koenig, Foremen Chance and Mullenix and none ofthese officials repudiated Allen's statements,in the circumstances,Allen was per-mitted to hold himself out as a spokesman for management and responsibility forhis statements in this speech is attributable to Respondents.I find therefore thatRespondents further violated Section 8(a) (1) of the Act by reason of the threatmade by Allen in his speech to the employees that Respondents would close theterminal before signing a contract with the Union.I do not base any unfair labor practice findings upon the testimony of employeesTey and Rosales concerning conversations with James Butler because of theambiguity of their testimony in that regard,nor upon the testimony of employeeWilber Driggers concerning alleged conversations with Terminal Manager Koenig,which the latter denied,because Driggers'incriminatory testimony exacted onlyafter a series of leading questions lacked the air of conviction to be deserving ofcredit.I also find that the General Counsel has failed to prove that Respondentsspied upon the employees who attended a union meeting at the Princess LouiseHotel inCorpus Christi.5.The dischargesRaul C. GamezRaul C.Gamez was hired about January 15, 1954, as a city driver and dockworker at Respondents'Corpus Christi terminal.He was discharged on November29, 1955.The complaint alleges that this discharge was discriminatory and inviolation of the Act.About 2 weeks before the October election, Vice President Heneger questionedGamez as to how he stood with the Union.At that time Gamez said he wasnot for the Union.However,subsequently Gamez served as the union observerat the election thereby publicizing his union allegiance despite his earlier attemptto hide such fact from Respondents.Gamez was discharged by Terminal Manager Ralph Koenig who testified hedid so without seeking prior authorization from, or confirmation of his action by,J.Leo Walker.49According to Koenig,Gamez had picked up a shipment offurniture from the National Carloading Company.As Gamez was unloading thefreight from his truck Koenig saw that the cartons in which the furniture was.packed were torn and the furniture was damaged.Koenig asked Gamez why hehad failed to get a notation of the damage from the Carloading Company.50Gamez.replied that he had not asked for any.Koenig then said he "just couldn't toleratethat,"and discharged Gamez.Koenig testified that this conversation took placeabout 6 p. m., that he fired Gamez on the spot and that he probably made a reporttoHeneger the same night.Koenig further testified that 2 or 3 weeks earlier he48 I credit De Luna's version of Allen's speech as being the most accurate.49 J.Leo Walker testified no one had authority to discharge an employee without hisapproval.soWhen a shipper offers a driver freight which is damaged or encased in a damagedcarton the driver is under instructions not to accept the freight unless a notation of thedamage is endorsed on the freight bill by the shipper.The purpose of the notation is tosave Respondents harmless against claims alleging their responsibility for damage to thefreight.The drivers are under further instructions to telephone the terminal whenever ashipper refuses to note an exception on the freight bill in such cases.476321--58-vol. 1194 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad reprimanded Gamez for rough handling a case of paint while loading a trailerand 'had reprimanded Gamez on other occasions for rough handling freight.Therewas a previous occasion, according to Koenig, when Gamez had returned with acarton in bad condition. and he had asked Gamez "to please watch it close andbe sure to get those exceptions."Koenig noted on Respondents' station payroll sheetforGamez' last period of employment that he was discharged "account roughhandling of freight." 51AlthoughKoenig testified that Gamez returned withdamaged freight on the day of his discharge neither Koenig nor anyone else onbehalf of Respondents testified that any claim was ever made upon the Respondentsin that connection.52Gamez' version of the circumstances leading to his discharge conflicts materiallywith the foregoing.According to Gamez, he was not notified of his discharge thenight of November 29, but in the morning of November 30.When he reported forwork at 7 a. m., his timecard was missing and Dock Foreman Herman Chance toldhim to wait for Terminal Manager Koenig.Upon the latter's arrival about 9 a. m.,Gamez asked him why he was discharged.Koenig replied that he did not know,but it was probably for mishandling freight.Gamez inquired, what freight, andKoenig said he believed it was a shipment of pipe which Gamez had delivered to-the naval base but he did not really know.Gamez asked whether Koenig could doanything for him and the latter said, "No, since the orders came from San An-tonio.as far as I know you are fired."Gamez then found Mr. Heneger andasked him the reason for his discharge.Heneger replied that he did not know andsince Gamez had been discharged by Ralph Koenig there was nothing he could do.Gamez testified that in this final conversation with Heneger he asked whether he wasbeing discharged because of damaged pipe he had delivered to the naval base in July.53Heneger said, "He didn't know, probably was. . . . Didn't know, just mishandlingfreight."As to the furniture incident, which according to Koenig precipitated Gamez' dis-charge, the latter testified that the event occurred not on the day of his dischargebut 3 or 4 days earlier. In this regard Gamez testified that when he picked up thefurniture he noticed that the cartons in which it was packed were damaged and askedthe consignor's checker for a notation on the freight bill.The checker, assertingthat the furniture was not damaged, refused.54Upon returning to the terminalGamez told Dock Foreman Mullenix what had happened.Mullenix took the freightbills and went to the office.Later Koenig came to the dock and reprimanded Gamezfor having failed to obtain a notation that the furniture cartons were damaged whenreceived.Gamez testified that this incident was not mentioned to him on theday of his discharge.Gamez also testified that about a month before his dischargehe had been cautioned by Koenig to exercise greater care in stacking freight.I credit Gamez' version of the events leading to his discharge rather than Koenig's.The former was a well-spoken witness. In giving his testimony he made no effort51Koenig testified that Gamez was the only employee within his knowledge ever to havebrought damaged freight to the terminal without having obtained a notation thereof onthe freight bill.He further testified that it is not possible for a driver to accept adamaged shipment without knowledge of the fact because an employee of the Respondentsisalways on band to observe freight being loaded onto Respondents' trailers even ininstances where the consignor undertakes the loading operations.However, contrary toKoenig, employees De Luna, Rosales, and Rodriguez testified that it was common forRespondents to leave an empty trailer at a carloading company with no employee ofRespondents in attendance and after the trailer was loaded one of Respondents' driverswould pick up the trailer and accept the freight bill without having had an opportunityto check the freight for damage.Rodriguez further testified about an occasion whenKoenig asked him why he had not obtained a notation on the freight bill for damagedfurniture which he had picked up from a consignor and he explained that "it was im-possible for me to stack the freight and check the bills at the same time, and that I hadmissed seeing this particular piece, although I watch for them."This explanation wasaccepted by Koenig.Koenig did not deny Rodriguez' testimony.62 This tends to corroborate Gamez' testimony with regard to the furniture, namely, thatalthough the cartons in which it was packed were torn, the furniture itself was notdamaged.11Gamez testified that although the delivery of the pipe was made in July 1955, abouta week or two before his discharge he was questioned about the matter by Koenig whoasked him whether he knew the quantity of pipe that had been damaged.54 Gamez testified that he should have telephoned Respondents' terminal manager aboutthe matter before accepting the freight without a notation, but did not remember whetherhe had done so. ALAMO EXPRESS, INC.35to withhold or conceal facts which might have been damaging to his cause.Hefreely testified to instances of damaged freight where culpability could have beenattributed to him.Thus, despite the fact that Koenig and Heneger had testifiedbefore him at the hearing without mentioning the damaged pipe which had beendelivered to the naval base, Gamez himself raised the subject.Koenig, on the otherhand, was not so candid. For instance, his testimony that he knew no other employeewho returned with damaged freight without having obtained a notation thereof onthe freight bill and that Respondents' trailers are never loaded by a shipper withoutan employee of the Respondents being on hand to inspect the freight for damagewas so manifestly contrary to the facts that it is hardly explainable as forgetfulness.55To the extent that Koenig's testimony might have been corroborated, corroborationis lacking.Koenig testified positively that he discharged Gamez without obtainingJ.Leo Walker's approval. J. Leo Walker, however, testified that "Mr. Koenigconsultedme on that employee [Gamez] before he fired him." Thus, J. LeoWalker's testimony not only contradicts Koenig but tends to corroborate Gamez'testimony that he was told by Koenig that the orders for his discharge came fromSan Antonio.Koenig testified that the furniture incident occurred on November29 while Gamez testified that it occurred several days earlier.Respondents did notoffer in evidence their file copies of the freight bill or other documents to verifythe date on which the furniture had been picked up by Gamez.Koenig testifiedthe furniture was damaged which was denied by Gamez.No evidence of anyclaim having been filed against Respondents on account of damage to the furnitureor other evidence corroborating Koenig in that regard was introduced into the record.According to Gamez' credited testimony when he pressed Koenig fora reasonfor his discharge Koenig stated it probably was for mishandling freight and madereference to a shipment of damaged pipe delivered by Gamez to the naval base inJuly.Corroborating Gamez' testimony in this respect is the fact that at the timeof Gamez' discharge Koenig endorsed on the Respondents' station payroll sheet as thereason for the action "account rough handling of freight."However, at the hearing,Koenig did not testify that it was Gamez' alleged rough handling of freight whichprecipitated his decision to discharge Gamez, but instead that it was Gamez' failureto obtain a notation for freight which he had picked up in a damaged condition.56The inconsistency between the reason given Gamez for his discharge and the reasonadvanced at the hearing is indicative that neither motivated Respondents' action.The testimony offered on behalf of Respondents that Gamez had been guilty ofvarious acts of rough handling of freight has only slight bearing upon the issue herebecause both Koenig and Heneger testified that it was the furniture incident alonewhich precipitated Gamez' discharge.Furthermore, the pipe incident, as to whichKoenig testified at length only after the subject was mentioned by Gamez in histestimony, occurred some 4 months before his discharge. Similarly the two otherincidents referred to by Koenig in his testimony, even if credited, were also remotefrom the day of Gamez' discharge. Thus, it is not likely that these incidents promptedRespondents to discharge Gamez in November 1955. Although it is true that Gamezhad violated a standing instruction by having accepted the furniture on the occasionin question without obtaining a notation upon the freight bill that the cartons weredamaged, he was reprimanded at the time by Koenig and the latter made no allusionto this incident when he notified Gamez of his discharge several days later. It wouldappear that this incident, not mentioned to Gamez at the time of his discharge, wasa "palpable afterthought."N. L. R. B. v. Wells Incorporated,162 F. 2d 457, 459(C. A. 9). If it was the furniture incident which motivated the Respondents todischarge Gamez, it is unnatural that Koenig would have failed to have told this toGamez when discharging him and instead have told Gamez that he was being dis-charged for the rough handling of freight and have noted the latter reason ratherthan the former reason on the Company's station payroll sheet.N. L. R. B. v. SmithVictory Corp.,190 F. 2d 56, 57 (C. A. 2).Weighing against Respondents' unconvincing explanation for Gamez' dischargeisRespondents' unconcealed hostility towards the Union and Heneger's desire to getrid of all union supporters among the employees at Respondents' Corpus Christi ter-minal.Iconclude that Gamez was discharged for his support and activities onbehalf of the Union rather than for the reason asserted by Respondents.'' In this regard several witnesses, including Rodriguez, refuted Koenig. See footnote 51,supra.Rodriguez also is a city fireman who works part time for Respondents and likeJones impressed me as being a completely truthful witness.6'Gamez is not accused of having been responsible for the alleged damage to thefurniture. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoe BarreraJoe Barrera had worked for Respondents as a city pickup driver at its CorpusChristi terminal for about 6 years before his discharge on January 17, 1956, byVicePresident James E. Heneger.The latter testified that Barrera was dischargedbecause he "was off his route using his truck apparently for personal use."Ac-cording to Heneger, on the day in question Respondents'dispatcher,James Martin,reported to him that Martin had seen Barrera off his route.When Barrera returnedto the terminal that evening Heneger asked him why he had left his route.Barreramade no reply.Meneger then told Barrera he was discharged.Heneger testifiedthat drivers are not supposed to go off their routes without permission and beforespeaking with Barrera on the evening of January 17 he made a check and foundthat nobody had given Barrera such permission.Heneger also testified that pre-viously he had warned Barrera several times against leaving his route withoutpermission,the last warning having been given 3 or 4 months before the discharge.Dispatcher Martin was not called as a witness.However, Dock Foreman Mullenixtestified that he saw Barrera 18 to 20 blocks from his route on the morning ofJanuary 17.According to Mullenix, when he arrived at the terminal he askedthe morning dock foreman, Chance, whether Barrera had a delivery in the vicinitywhereMullenix had seen him.Chance said no.Mullenix then reported thematter to Heneger.57That evening when Barrera returned to the terminal Mullenixsaid to him "that was pretty bad, `as old a hand as you are, Joe, that you can't stayon your route.I am going to have to turn this incident over to Mr. Heneger. It'sgotten out of my hands.' "Barrera protested that he had not left his route thatday.Mullenix also testified that on previous occasions it had been reported tohim that Barrera was seen off his route but he(Mullenix)never spoke to Barreraabout the matter.Mullenix further testified that he had warned drivers many timesabout going off their routes because "there's a lot of them did that," 58 but no onehad ever been discharged for such infraction and the practice had recently beendiscontinued.Lastly,Mullenix testified that about 2 or 3 weeks earlier DispatcherMartin had reported to him that Martin had seen Barrera off his route at aboutthe same place Mullenix saw Barrera on January 17.Barrera testified he had not left his route on January 17.When he returned tothe terminal that evening Mullenix asked him why he had gone off his route andhe denied that he had done so.About 6 p. m., that same evening Heneger askedthe same question and Barrera again denied the accusation.Barrera testified hewas not discharged that evening.The next morning when he reported for workhis timecard was missing.Barrera went to the office and asked Heneger why he wasbeing discharged.Heneger replied, "because you was off your route." Barreraasked who had told him so and Heneger replied that three people had made suchreport but he would not reveal their names.Respondents'asserted reason for Barrera'sdischarge is not convincingly sup-ported by the evidence.Heneger testified that on January 17, Dispatcher Martinreported to him that the latter saw Barrera off his route that day.Martin was notcalled byRespondents as a corroborating witness and no explanation was offered fortheir failure to do so.Mullenix testified that he had reported to Heneger onJanuary 17 that he had seen Barrera off his route.However,Heneger testifiedthat he had no recollection of Mullenix having made such report to him on January17 but"had heard complaints on that before"from Mullenix.The testimony ofMullenix is to the contrary.He averred that he had overlooked all previous in-formation that Barrera was seen off his route and never reprimanded Barrera forsuch reported infractions of the company rule.Mullenix further testified that 2 or3weeks earlier Martin had told him that the latter had seen Barrera off his routebut did not testify that Martin reported any similar incident to him on January 17.The absence of Martin's testimony and the inconsistency between Heneger's andMullenix's testimony give added weight to Barrera'sdenial that he had left hisroute on January 17 and suggest the possibility that Respondents'witnesses re-suscitated an old event to lend ostensible justification for Barrera's discharge.Otherfacts impinge further upon the reliability of Heneger'sand Mullenix's testimony.Barrera testified that he was not discharged until the morning of January 18.Heneger testified he notified Barrera of his discharge in the "late afternoon" ofJanuary 17 between 6 p. m. and 7 p. m. However, Barrera's daily timecard for57Heneger testified that he did not recall such complaint about Barrera having beenmade to him by Mullenix on January 17.580n the other hand, Heneger testified that the company rule prohibiting drivers fromleaving their routes was"not too often"violated. ALAMO EXPRESS, INC.37January 17 shows that he did not punch out until 8:39 p. m., that night.Thisfact tends more to corroborate Barrera than Heneger. In addition, the evidenceestablishes that no other driver had ever been discharged for leaving his routewithout permission.In the circumstances, therefore, to select Barrera, who hadbeen working for Respondents for more than 6 years and who had never been repri-manded for such offense,59 as the first employee to be disciplined on this accountand to mete out the severe punishment of discharge does not seem natural.On the other hand, Heneger's reaction upon learning of Barrera's union activityfurnishes a more substantial clue to Respondents' motive for discharging him.Mrs. Rucker testified that when she told Heneger shortly before the election thatBarrera would be one of the union observers, he expressed his feelings with theremark, "That goddam Joe Barrera, as good as I have been to him." 60Explainingfurther the reason for Barrera's discharge is the admission of Dock Foreman HermanChance that Barrera had been included on the list of employees at the Corpus Christiterminal who had been or would be discharged because their union allegiance hadbeen discovered by Respondents. I find that Barrera was discharged not for thereason asserted by Respondents but because of his union allegiance and activities.Dionaces RosalesDionaces Rosales worked for Respondents as a city pickup and delivery driverat its Corpus Christi terminal from April 11, 1953, until he was discharged onFebruary 15, 1956, by James E. Heneger.Heneger initially testified that he dis-charged Rosales "for not collecting money on his freight bills." 65According toReneger, Rosales "was very careless about collecting for shipments..Just aboutevery day he made his deliveries" he was guilty of a failure to collect freight chargesas indicated on the freight bill.Heneger testified that although he had reprimandedRosales about such omissions "numerous times," the latter's failure to collect freightcharges was "a constant thing" and "it seemed like he was getting worse as timewent on."On the day Rosales was notified of his discharge Heneger had 4 or 5uncollected freight bills which had been accumulated during a 2 or 3 days' periodand he told Rosales that that was the reason for Respondents' action.Rosales saidnothing at the time.Heneger further testified that it was "not too often" that otherdrivers forgot to collect the freight charges, and at the time he discharged Rosalesno other driver was guilty of a similar offense.Rosales' alleged offense falls under the category of extending credit.Respondents'final station payroll sheet for Rosales has endorsed upon it that "he was dischargedbecause of carelessness with handling money-extending credit to individuals."As to Rosales' carelessness with handling money, Heneger testified as follows:Q.Well,where did the carelessness with the handling of money comein?-A. I think [Rosales] was losing bills, losing freight bills, and I thinkthat also they had trouble when he checked in his money not checking, showingit to the cashiers.Q. But you didn't mention carelessness with handling of money to [Rosales]when you fired him?-A. I don't know whether I mentioned that or not.Q. You had never warned [Rosales] about being careless with the handlingof money, had you?-A. Oh, anybody that's in the business knows that youhave to be careful with your money.Q. Then you think [Rosales] ought to have known that?-A. Sure, absolutely.Q. And you never mentioned it to him?-A. Well, I don't know whetherI ever did 6263 I credit Barrera's testimony that he was never reprimanded for being off his routedespite I-leneger'srather vague testimony that he had done so.Mullenix specificallytestified that he had never reprimanded Barrera for leaving his route without permission.80Reneger in his testimony admitted after considerable equivocation that on the day ofthe election the Board agent asked for Barrera as a union observer but he was on hisroute and unavailable.G'Wherea consignee does not have a credit account with Respondents the dock foremanaffixes a red letter stamp upon the freight bill to the effectthat thedriver must collectthe freightcharges.In such cases the driver is not supposed to leave the freight withthe consignee unless he is paid the charges.°'Testimony was offered with respect to improper behavior on the part of Rosales havingbeen reported to Respondents on two occasions.However, both incidents antedatedRosales'discharge by considerable periods of time.Heneger did not testify that his 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDRosales testified that on the evening he was discharged he was told to report toHeneger who said, "Rosales,I guess I am going to have to let you go." Rosalesasked why and Heneger showed him a freight bill and a check.Rosales testifiedHeneger said the freight bill was for a charge he had failed to collect.As to thecheck, Rosales testified that about 3 weeks earlier he received a check in the sumof $4.55 from a consignee in payment for a $1.55 freight charge.He did notrealize the check was made out in a larger amount than the charge until it wascalled to his attention by Respondents'cashier when he turned in his day's collec-tions.Rosales also testified that he was never reprimanded for not properly han-dling money or for extending credit without authorization.After Rosales had testified,Heneger was recalled as a witness by Respondents'counsel and corroborated Rosales' testimony that he showed Rosales one freightbill and the check during Rosales' exit interview.63W. A. Mayhall, Respondents'system auditor,testified that in November 1955 heconducted an audit at the Corpus Christi terminal.He testified that he foundpossibly as many as 1,000 unpaid freight bills where the drivers should have col-lected the charges upon delivery.He made no further audit at CorpusChristiuntil July 1956 by which time he found that the situation with regard to delinquentcollections had been corrected.Upon analysis, Heneger's testimony is in substantial respects implausible.Heaverred that the drivers other than Rosales seldom failed to collect the freightcharges when the bills were marked for collection.This is unlikely when measuredagainstMayhall's testimony that in November 1955 he found about 1,000 unpaidbills for freight as to which the drivers should have collected the charges upondelivery.64Heneger also testified that although other drivers only infrequentlyfailed to make collections Rosales "just about every day he made deliveries" hadbeen remiss in collecting the freight charges from customers who did not havecredit accounts with Respondents.It is improbable that Respondents would havecontinued Rosales in their employ for almost 3 years if he was guilty of an almostdaily infraction of Respondents'rule with regard to collections.Finally,ifRosaleshad been guilty of so many failures to collect freight charges it is suspicious thatHeneger found it desirable and necessary when advising Rosales as to the reasonsfor his discharge to emphasize the single incident when in payment of a freight billRosales accepted a check made out in an amount greater by$3 than the actualfreight charges.On the whole,Ifind the Respondents'asserted reason for dis-charging Rosales unpersuasive.Effectively and completely refuting the validity of Respondents'asserted reasonsfor Rosales'discharge is the testimony of Todora Rucker. In her second conversa-tion with Heneger,described above, Heneger specifically asked her what she hadlearned with regard to Rosales'union preferences.She replied that she did notknow but would talk to him again.Thatevening she found out from Rosales thathe intended to vote for the Union in the election.InNovember,following theelection,Heneger asked Mrs. Rucker to report to him the names of men who mademistakes and particularly requested her to report any mistakes on the part ofseveral specific employees,including Rosales.This tends to indicate that Henegerwas seeking an ostensible nondiscriminatory reason for discharging Rosales.Finally,Mrs. Rucker testified that a few days after she left Respondents'employ,on February 7, 1956, but before Rosales was discharged,Dock Foreman Chanceinformed her that the Respondents intended to discharge several employees whomthey knew to be union sympathizers and Rosales was one of them.ConsideringMrs. Rucker's credited testimony together with the fact that the Respondents werehostile towards the Union, the evidence of a disposition on their part to sever theemployment of known union supporters and the unconvincing nature of Heneger'stestimony with regard to his reasons for discharging Rosales, the conclusion isinescapable that Rosales was discharged because of Respondents'belief that hewas an active union' adherent.Perfecto TeyPerfecto Tey was discharged on Sunday,April 29, 1956.Dock Foreman J. H.Mullenix testified that he personally discharged Tey.The reason assigned bydecision to discharge Rosales was influenced thereby and the evidence shows that one ofthe incidents was never reported to Heneger prior to Rosales'discharge.es It should be noted that initially Heneger did not testify that he mentioned the checkor showed the check to Rosales during the latter's exit interview.ssMayhall also testified that of these at least 100 or 200 were with respect to deliveriesmade within a short period before the audit. ALAMO EXPRESS, INC.39Respondents for Tey's discharge was that on that day he reported for work 11/2hours late and drunk.The evidence shows that every Sunday the Respondentstransport 2 trailer loads of bread for 1 of their customers.Because of the particularrequirements of the customer it is necessary that the deliveries be made on time.On the day in question, according to Respondents' witnesses, Tey reported for work11/2hours late and under the influence of liquor to such an extent that he couldnot be trusted to drive a truck.Tey's testimony does not differ substantially fromthat of Respondents' witnesses.He testified that he reported for work 1 hour laterather than 11/2 'hours late.Tey also testified that he had had a few beers beforehe reported for work, but was not drunk.Although he testified he was in conditionto load a truck, he did not testify that he was in condition to drive a truck.Despiteevidence in the record indicating that Respondents welcomed the opportunity todischarge Tey because of their suspicions that he was one of the union supporters,nevertheless, I find that the General Counsel has failed to prove by a preponderanceof the evidence that Tey was discharged for that reason rather than for the reasonasserted by Respondents. I shall, therefore, recommend that the complaint bedismissed insofar as it alleges that Tey was discriminatorily discharged.E. Conclusions-The evidence is overwhelming that Respondents were implacably opposed to therepresentation of their employees by the Union.At various times between 1946and 1953, the Union had engaged in unsuccessful attempts to organize Respondents'employees.In the spring of 1955 the Union began still another such effort.TheUnion's last campaign met Respondents' immediate resistance.Respondents'agents did not limit their antiunion activities to the expression of views, arguments,and opinions.The employees were threatened with discharge for giving supportto the Union and were warned that Respondents would discontinue their businessbefore they would recognize and bargain with the Union.65 In addition, attemptswere made to discover the identity of all the union supporters despite the factthat some employees were sufficiently temerarious to wear union buttons while atwork.The object of these efforts was to cull from Respondents' employment rollsall union adherents and thereby to stave off the possibility of any future renewalof organizational activity by their employees.Therefore, despite the Union'sfailure to obtain the votes of a majority of Respondents' employees in the October1955National Labor Relations Board election, Respondents were intent uponsevering from their employ those employees whom they discovered were unionadherents.In so doing Respondents waited for such employees to make somemisstepswhich would furnish Respondents with an ostensible nondiscriminatoryreason to effect their discharge.With respect to the employees alleged hereinto have been discriminatorily discharged, the question in each case is whether theemployee would have been discharged for his alleged misconduct absent Respondents'knowledge of his union sympathy.The principles applicable to such situations areclear."If employees are discharged partly because of their participation in acampaign to establish a union and partly because of some neglect or delinquency,there is nonetheless a violation of the.Act."N. L. R. B. v. JamestownSterling Corp.,211 F. 2d 725, 726 (C. A. 2). Conversely, union membership isnot a shield which immunizes an employee from discipline for incompetency, ineffi-ciency, or misconduct.The subject for investigation in each case is what was theemployer's "motivating reason" 66 for effecting the discharge-the employee's unionactivitiesor the unsatisfactory performance of his job. I have found that Re-spondents' asserted reasons for having discharged or laid off employees Hill, Jordan,Solomon, Gamez, Barrera, and Rosales were pretexts and that absent Respondents'knowledge that they had supported the Union they would not have been separatedat the times in question for the reasons asserted by Respondents. I therefore findthat Respondents discriminated against these employees with regard to their hireand tenure of employment.On the other hand, I have found, despite suspicionsto the contrary, that the General Counsel has failed to prove by a preponderanceof the evidence that the motivating reasons for the discharge of employees Riggans,Garza, Vinson, and Tey were their union sympathies and activities rather than thereasons assigned by Respondents.By discriminatorily discharging Hill, Jordan, Gamez, Barrera, and Rosales fortheir union support and activities and discriminating against Solomon for the addi-06I do not base any unfair labor practice finding upon Respondents' letter to theiremployees with regard to the Christmas 1955 bonus.01N. L. R. R. v. Whitin Machine Works,204 F. 2d 883, 885 (C. A. 1). 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional reason that he gave testimony in this case Respondents have violated Section8 (a) (3) and(4) of the Act,and have also interfered with,restrained,and coercedtheir employees in the exercise of the rights guaranteed them by Section 7 of theAct, in violation of Section 8 (a) (1) thereof.Independent of these actions Re-spondents have further violated Section 8 (a) (1) of the Act by reason of theirconduct,described above, which unlawfully infringed upon their employees'rightsprotected by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in'connection with the operations of the Respondents described in section I, above,have a close,intimate, and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices,itwillbe recommended that they cease and desist therefrom and that they take certain.affirmative action designed to effectuate the policies of the Act.It has been found that the Respondents unlawfully discriminated in regard to thehire and tenure of employment of Alonzo Amos Hill, Lawrence Jordan, C. L.Solomon, Raul C. Gamez, Joe Barrera,and Dionaces Rosales. It will be recom-mended that the Respondents offer each of them immediate and full reinstatementto his former or a substantially equivalent position 67 without prejudice to hisseniority or other rights and privileges and make each of them whole for any loss of-earnings he may have suffered by reason of the Respondents'discrimination againsthim by payment to him of a sum of money equal to that which he normally wouldhave earned from the date of his discharge or layoff to the date of Respondents'offer of reinstatement,lesshisnet earnings during said period.68Said loss ofearnings shall be computed in accordance with the customary formula of the Na-tional Labor Relations Board.69 It will also be recommended that the Respondentspreserve and, upon request,make available to the Board or its agents for examina-tion and copying all records necessary and useful to determine the amount of backpay due under the terms of this Recommended Order, including pertinent social-security payment records,timecards,and personnel records and reports.The Respondents'violations of the Act,found herein,disclose a fixed purposeto defeat self-organization by their employees.Because of Respondents'unlawfulconduct and its underlying purpose the Trial Examiner is persuaded that the unfairlabor practices found herein are related to other unfair labor practices proscribedby the Act,and that the danger of their commission in the future is to be anticipatedfrom Respondents'conduct in the past.The preventive purposes of the Act will bethwarted unless the remedial order is coextensive with the threat.In order, there-fore, to make effective the interdependent guarantees of Section 7 of the Act, toprevent recurrences of unfair labor practices and thereby to minimize industrialstrifewhich burdens and obstructs commerce,and thus to effectuate the policiesof the Act,itwill be recommended that Respondents cease and desist from infringingin any manner upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of AlonzoAmos Hill, Lawrence Jordan,Raul C. Gamez,Joe Barrera,and Dionaces Rosales,thereby discouraging membership in the Union,the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.2.By discriminating in regard to the duties, hire,and tenure of employment of-C.L. Solomon because he gave testimony at a hearing conducted pursuant to theprovisions of the Act and because he gave support to the Union,thereby discourag-67The Chase National Bank of the City of New York,San Juan,PuertoRico,Branch,,65NLRB 827.68 SeeCrossett Lumber Co.,8NLRB 440.9D SeeN. L.R. B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S.344, andF. W.WoolworthCompany,90 NLRB 289. ASSOCIATED WHOLESALE GROCERY OF DALLAS, INC.41ing membership in the Union,the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8(a) (3) and(4) of the Act.3.By interfering with, restraining,and coercing their employees in the exercise-of the rights guaranteed in Section7 of the Act,the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.5.The Respondents have not engaged in any unfair labor practices by reason ofthe termination of employment of Teroy Riggans, C.L. Vinson, Rubin Garza, andPerfecto Tey.6.The Respondents have not engaged in any unfair labor practices by reason.of conduct alleged in the complaint to have interfered with, restrained,or coercedemployees except insofar as such conduct has been found hereinabove to have violatedSection8 (a) (1) of the Act.[Recommendations omitted from publication.]Associated Wholesale Grocery of Dallas, Inc.andDallas GeneralDrivers,Warehousemen&Helpers, LocalNo. 745, AFL-CIO..Case No. 16-CA-9538. October 18,1957DECISION AND ORDEROn December 10, 1956, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed ex-ceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, Respondent's exceptions, and the entire record inthe case, -and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.We agree with the Trial Examiner that Respondent unlawfullydischarged the economic strikers by its letter of August 29, 1956..The intent of the letter, to advise the strikers that their employmentterminated by their failure to return to work, is clearly apparent,,despite the attempt to shift theonusof severing the employment.relationship upon the strikers.We do not expect an employer at the onset of a strike to measureeach phrase in a communication to his strikers against Board precedents, but neither are we disposed to resolve every ambiguity, in-tentional or otherwise in such a letter, in the employer's favor.Re-spondent chose to tell its employees that their failure to report forwork meant that their employment was ended. Only a close readingof the remainder of the letter makes it possible to decide that Re-119 NLRB No. 9.